              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 1 of 71




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN WILDER, on his own behalf and
all others similarly situated,
                                                     Civil Action No. __________
                              Plaintiff,

       v.
                                                     CLASS ACTION COMPLAINT
ABBVIE INC., ALLERGAN, INC.,
ALLERGAN SALES, LLC, ALLERGAN USA,
INC., FOREST LABORATORIES, INC.,                     DEMAND FOR JURY TRIAL
FOREST LABORATORIES HOLDINGS,
LTD., FOREST LABORATORIES IRELAND,
LTD., and FOREST LABORATORIES, LLC,

                              Defendants.



       Plaintiff John Wilder (“Plaintiff”), on behalf of himself and all others similarly situated,

brings this Class Action Complaint against AbbVie, Inc. (“AbbVie”); Allergan, Inc., Allergan

Sales, LLC, and Allergan USA, Inc. (collectively, “Allergan”); and Forest Laboratories, Inc.,

Forest Laboratories Holdings, Ltd., Forest Laboratories, LLC, and Forest Laboratories Ireland

Ltd. (collectively, “Forest”) (together with AbbVie and Allergan, “Defendants”) for Defendants’

violations of federal and state antitrust, consumer protection and unjust enrichment laws

concerning the pharmaceutical drug Bystolic® (nebivolol hydrochloride) (“Bystolic”). Based

upon the investigation of counsel, information and belief, and personal knowledge, Plaintiff

alleges as follows:




00592570;V1                                                                               1
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 2 of 71




                                      INTRODUCTION

       1.      This is an antitrust action seeking treble damages and declaratory and injunctive

relief under state antitrust, consumer protection and unjust enrichment law, and federal antitrust

law, as a result of Defendants’ unlawful exclusion of generic substitutes for the branded drug

Bystolic. Bystolic contains the active pharmaceutical ingredient nebivolol hydrochloride or

nebivolol HCl and is an important cardiovascular prescription drug used to treat high blood

pressure. It is commonly referred to as a “beta blocker” or a beta-adrenergic blocking agent that

reduces blood pressure. Beta-blockers block hormone epinephrine (adrenaline) and cause the

heart to beat more slowly with less force, thereby lowering blood pressure.

       2.      Defendant Forest and its successors-in-interest manufacture, market and sell the

branded version of Bystolic, which is a “blockbuster” prescription drug with annual U.S. sales

exceeding $1 billion. 1 Potential new generic market entrants filed Abbreviated New Drug

Applications (“ANDA”) with the United States Food and Drug Administration (the “FDA”) to

manufacture, market and sell generic versions of Bystolic on December 17, 2011. 2 Despite these

ANDAs, no generic competitor has or will enter the market until September 17, 2021.

       3.      Generic prescription drugs are typically less expensive than their branded

counterparts, and perform 99.8% the same as the branded product in order to obtain FDA

“bioequivalence” or “AB rated” status to enter the U.S. market. Access to less expensive generic

prescription drugs is extremely important to society as they enable consumers and the health




1
 Glenmark Pharmaceuticals receives ANDA approval for Nebivolol Tablets, 2.5 mg, 5 mg, 10
mg and 20 mg, https://www.glenmarkpharma.com/sites/default/files/Glenmark-receives-ANDA-
approval-for-Nebivolol-Tablets%2C2.5-mg%2C5-mg%2C10-mg-and-20-mg.pdf, May 29, 2017.
2
 See, e.g., 11/27/2015 Letter from Food and Drug Administration (“FDA”) to Watson,
https://www.accessdata.fda.gov/drugsatfda docs/appletter/2015/203683Orig1s000Ltr.pdf.


00592570;V1                                                                              2
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 3 of 71




industry to save billions of dollars in prescription drug expenditures. 3 Notably, generic drugs

typically cost 50% less than the branded product and capture 80% or more market share of the

branded product within the first six to nine months upon entry. This rapid erosion is the result of

generic substitution laws which generally require pharmacists to dispense the AB-rated generic

product when available.        The loss of market share causes the branded company of a

“blockbuster” drug to lose millions of dollars in sales each day.

         4.      To avoid or delay these market realities, Defendant Forest entered into a series of

unlawful reverse-payment agreements with potential generic competitors, including Hetero, 4

Torrent, 5 Alkem, 6 Indchemie, 7 Glenmark, 8 Amerigen 9 and Watson 10 (collectively, the “Generic

Competitors”). From October 2012 through November 2013, Forest entered agreements with the

generics to: (i) not compete with Forest or enter the market prior to September 17, 2021, unless

another generic competitor entered the market earlier; and in exchange (ii) upon information and

belief, provide consideration to the generics, through “side-deals,” and cash payments. As

corporate successors-in-interest to one or more of the Defendants, Allergan and then AbbVie




3
 Generic Drugs Undergo Rigorous FDA Scrutiny, U.S. Food & Drug Admin. (Oct. 8, 2014),
https://www.fda.gov/consumers/consumer-updates/generic-drugs-undergo-rigorous-fda-scrutiny.
4
    Hetero USA, Inc. and Hetero Labs Ltd. (collectively, “Hetero”).
5
    Torrent Pharmaceuticals Ltd., and Torrent Pharma, Inc. (collectively “Torrent”).
6
    Alkem Laboratories Ltd. (“Alkem”).
7
    Indchemie Health Specialties Private Ltd. (“Indchemie”).
8
  Glenmark Generics Inc., USA, Glenmark Generics Ltd., and Glenmark Pharmaceuticals S.A.
(collectively “Glenmark”).
9
 Amerigen Pharmaceuticals, Inc. and Amerigen Pharmaceuticals, Ltd. (collectively,
“Amerigen”).
10
     Watson Pharma, Inc. and Watson Pharmaceuticals, Inc. (“Watson”).


00592570;V1                                                                                3
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 4 of 71




have perpetuated this illegal conduct 11 in the market for nebivolol HCl, all at the expense of

consumers and health insurers.

         5.      Beginning on December 17, 2011, 12 Forest filed patent infringement actions

against the generic companies that filed ANDA applications accusing them of allegedly

infringing U.S. Patent No. 6,545,040 (the “’040 Patent”), which Forest successfully submitted

for listing in the FDA Orange Book by certifying that the patent covered Bystolic. These suits,

filed in mid-March 2012, automatically triggered 30-month stays under the Hatch-Waxman Act.

21 U.S.C. § 355(j)(5)(B)(iii). This prevented the FDA from granting final approval to any of the

Generic Competitors to launch a generic product before June 18, 2015, absent an earlier

favorable decision for the Generic Competitors or a dismissal of the actions.

         6.      Between March 2012 and November 2013, while the stays were in effect, the

Generic Competitors fought the patent infringement suits and prepared to bring their generic

Bystolic to market to compete with Forest’s branded Bystolic. At least six of the seven Generic

Competitors would have been ready to launch well before September 17, 2021, as each had final

FDA approval to enter the market.

         7.      The ’040 Patent litigation would likely have concluded by mid-2015, including

any appeals, in favor of the generic because the ‘040 Patent was weak. The Generic Competitors

would have won and launched by the later of: (i) June 2015, which was the expiry of the only

other patent that Forest contended covered Bystolic, U.S. Patent No. 5,759,580 (the “’580


11
     FTC v. Actavis, 570 U.S. 136 (2013).
12
   See, e.g., 11/27/2015 Letter from FDA to
Watson,https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203683Orig1s000Ltr.pd
f; 5/27/2017 Letter from FDA to Glenmark,
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/203821Orig1s000ltr.pdf;
6/24/2015 Letter from FDA to Alkem, https://www.accessdata.fda.gov/drugsatfda
docs/appletter/2015/203741Orig1s000ltr.pdf.


00592570;V1                                                                            4
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 5 of 71




Patent”), or (i) the date their ANDAs were finally approved. Rather than risk facing competition

from the Generic Competitors as early as June 2015 and the subsequent reduction in Bystolic

brand sales and revenues, Forest entered into a prototypical “reverse-payment agreement” with

the generics by sharing monopoly profits with them to induce them to stay out of the market until

September 21, 2021. The result: the pharmaceutical companies won and health insurers and

consumers, the intended victims of the anticompetitive scheme, were the biggest financial losers.

          8.     On February 18, 2014 Actavis PLC and Forest announced an equity and cash

merger. 13 Forest’s outside lawyers at Weil, Gotshal & Manges LLP conducted due diligence and

reviewed Forest’s documents as part of their “work on the Actavis merger agreement.”14 On

March 4, 2014, Forest’s outside lawyers identified the existence of “side deal” reverse-payment

settlements with the generics noting that “[b]efore we engage in any discussions with the FTC . . .

we think it would be prudent for us to review all of the Bystolic settlement and licensing

agreements as well as the side agreements with those generic companies.”15              The email

exchange provided the following details:

                We entered into settlement agreements with the following defendants:
                 1) Hetero
                 2) Torrent
                 3) Alkem
                 4) Indchemie
                 5) Glenmark
                 6) Amerigen
                 7) Actavis [Watson’s successor]



13
  See Actavis to Acquire Forest Laboratories, Inc. for ~$25 Billion in an Equity and Cash
Transaction, https://www.businesswire.com/news/home/20140218005877/en/Actavis-Acquire-
Forest-Laboratories-25-Billion-Equity.
14
  In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar. 7,
2019) (ECF No. 680-44 at 332).
15
     Id. (emphasis added).


00592570;V1                                                                               5
                   Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 6 of 71




                    All had side-deals (one was struck with Alkem, which is a related company with
                    Indchemie). 16

          9.        Forest’s Agreement and Plan of Merger with Actavis PLC (the “Merger

Agreement”), dated February 17, 2014, disclosed “material contracts,” which are defined to

include “any Contract involving the settlement of any action or threatened action (or series of

related actions) (A) which will (x) involve payments after the date hereof of consideration in

excess of $15,000,000 or (y) impose monitoring or reporting obligations to any other Person

outside the ordinary course of business or (B) with respect to which material conditions

precedent to the settlement have not been satisfied.” 17

          10.       Forest listed each of the side-deals as a “material contract” “in connection with

the settlement of BYSTOLIC patent dispute” because it was a “Contract involving the settlement

of any action or threatened action (or series of related actions) (A) which will (x) involve

payments after the date hereof of consideration in excess of $15,000,000 or (y) impose

monitoring or reporting obligations to any other Person outside the ordinary course of business

or (B) with respect to which material conditions precedent to the settlement have not been

satisfied.” A succinct summary of the relevant provisions follows:

          Hetero: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and Forest

          Laboratories Holdings, Ltd, and Hetero USA Inc. and Hetero Labs Ltd. dated October 24,

          2012 . . . together with the FINAL TERM SHEET between Hetero Drugs Ltd. and Forest

          Laboratories Ireland Ltd. dated October 5, 2012, in connection with the settlement of

          BYSTOLIC patent dispute.” 18

16
     Id. (emphasis added).
17
  In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar. 7,
2019) (ECF No. 680-22 at 69).
18
     Id. at 179.


00592570;V1                                                                                 6
                Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 7 of 71




           Torrent: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and Forest

           Laboratories Holdings, Ltd., and Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc.

           dated November 21, 2012 . . . together with the PATENT ASSIGNMENT

           AGREEMENT between Torrent Pharmaceuticals Ltd and Forest Laboratories Holdings

           Ltd. dated November 21, 2012, in connection with the settlement of BYSTOLIC patent

           dispute.” 19

           Alkem/Indchemie: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc.

           and Forest Laboratories Holdings, Ltd., and Alkem Laboratories Ltd. dated November 27,

           2012 . . . together with the TERM SHEET between Alkem Laboratories Ltd., Indchemie

           Health Specialties Private Ltd., and Forest Laboratories Ireland Ltd. dated November 28,

           2012, in connection with the settlement of BYSTOLIC patent dispute. AMENDMENT

           NO. 1 TO SETTLEMENT AGREEMENT was executed on January 9, 2013” and

           “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and Forest

           Laboratories Holdings, Ltd, and Indchemie Health Specialties Private Ltd. dated November

           27, 2012 . . . together with the TERM SHEET between Alkem Laboratories Ltd, Indchemie

           Health Specialties Private Ltd, and Forest Laboratories Ireland Ltd. dated November 28,

           2012, in connection with the settlement of BYSTOLIC patent dispute.” 20

           Glenmark: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and

           Forest Laboratories Holdings, Ltd, and Glenmark Generics Inc., USA and Glenmark

           Generics Ltd. dated December 21, 2012 . . . together with the COLLABORATION AND

           OPTION AGREEMENT between Glenmark Pharmaceuticals S.A. and Forest



19
     Id.
20
     Id.


00592570;V1                                                                               7
                   Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 8 of 71




           Laboratories Holdings Ltd. dated December 21, 2012, in connection with the settlement

           of BYSTOLIC patent dispute.” 21

           Amerigen: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and

           Forest Laboratories Holdings, Ltd., and Amerigen Pharmaceuticals, Inc. and Amerigen

           Pharmaceuticals, Ltd. dated July 18, 2013 . . . together with the BINDING TERM

           SHEET COLLABORATION AGREEMENT between Forest Laboratories, Inc. and

           Amerigen Pharmaceuticals, Ltd. dated July 18, 2013, in connection with the settlement of

           BYSTOLIC patent dispute.” 22

           Watson: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and Forest

           Laboratories Holdings, Ltd., and Watson Laboratories, Inc. (NV), Watson Laboratories,

           Inc. (DE), Watson Laboratories, Inc. (NY), Watson Laboratories, Inc. (CT), Watson

           Pharma, Inc., and Actavis, Inc. dated November 6, 2013 . . . together with (a) the

           LETTER from Forest Laboratories, Inc. to Moksha8, Inc. dated November 1, 2013 and

           (b) TERMINATION AND RELEASE AGREEMENT between Actavis, Inc. and

           Moksha8, Inc. dated November 4, 2013, in connection with the settlement of BYSTOLIC

           patent dispute.” 23

           11.      As Forest publicly acknowledged, the side-deals were entered into as part and

parcel of Forest’s patent settlement agreements with the Generic Competitors in the Bystolic

patent litigation.




21
     Id.
22
     Id. at 180.
23
     Id.


00592570;V1                                                                               8
                Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 9 of 71




          12.    In addition to the consideration Forest provided each Generic Competitor in the

form of a side-deal, Forest “agreed to reimburse certain of the Settling Defendants’ legal costs in

connection with the patent litigation.” 24

          13.    Forest also disclosed that its settlement agreements with the Generic Competitors

“provide[d] a license to each of the Settling Defendants that will permit them to launch their

respective generic versions of Bystolic as of the date that is the later of (a) three calendar months

prior to the expiration of the ’040 patent, including any extensions and/or pediatric exclusivities

or (b) the date that each Settling Defendant receives final FDA approval of its ANDA, or earlier

in certain circumstances.” 25 The bolded language typically refers to what is known as a

“contingent launch provision” (“CLP”), or an “acceleration clause.” CLPs ensure a settling

generic that it will not be competitively disadvantaged should a later settling generic negotiate an

earlier licensed entry date or otherwise come to market earlier: pursuant to the CLPs, the entry

date may be “accelerated” permitting the settling generic to enter the market at the same time as

any of its competitors. CLPs ensure settling generic ANDA filers that, if any other ANDA filer

somehow makes it to market before the agreed-upon licensed entry date, that ANDA filer’s

licensed entry date would be accelerated so that it could launch at the same time.

          14.    When CLPs are used, they generally operate the same way in each ANDA filer’s

settlement agreement. Under a CLP, the first-filing ANDA filer (or, as here, filers) obtains

protection from other first filers by agreeing to delay the launch of their generic products from

the date of settlement until a date certain (here, exactly three months before the expiration of the




24
  https://www.sec.gov/Archives/edgar/containers/fix010/38074/ 000003807413000024/
R17.htm.
25
     Id. (emphasis added).


00592570;V1                                                                                9
                 Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 10 of 71




’040 Patent), 26 but if and only if all other first-filer generic companies follow suit. By brokering

the agreements, Forest ensured that, without regard to the strength of the Generic Competitors’

challenges to the ’040 Patent, Bystolic would have no generic competitors and Forest would

maintain patent-generated monopoly profits until at least September 17, 2021, and none of its

generic competitors would come to market earlier.

           15.     As a direct and proximate result of Defendants’ conduct, Plaintiff and other class

members have been injured in their business and property because they would have been able to

purchase less expensive generic Bystolic instead of branded Bystolic at artificially inflated

prices.

                                               PARTIES

           16.     Plaintiff John Wilder is a resident of the State of Missouri. Plaintiff purchased or

paid for some or all of the purchase price of Bystolic for his personal use during the relevant time

period.      Absent the unlawful conduct alleged herein, Plaintiff would have purchased less

expensive generic alternatives rather than branded Bystolic. During the Class Period, Plaintiff

paid more than he would have absent Defendants’ unlawful anticompetitive scheme to prevent

and delay generic entry and was injured as a result of the illegal and wrongful conduct alleged

herein. Plaintiff intends to buy Bystolic in the future and will be injured if injunctive relief is not

granted.

           17.     Defendant Forest Laboratories, Inc. is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business at 909 Third Avenue, New

York, New York 10022.




26
     Id.


00592570;V1                                                                                 10
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 11 of 71




         18.     Defendant Forest Laboratories Ireland, Ltd. is an Irish Corporation with a place of

business at Clonshaugh Industrial Estate, Dublin 17, Ireland.

         19.     Defendant Forest Laboratories Holdings, Ltd. is a Bermudian corporation having

a principal place of business at 18 Parliament Street, Hamilton HM 11, Bermuda. In or around

February 2006, Defendant Forest Laboratories Ireland, Ltd. changed its name to Forest

Laboratories Holdings, Ltd. and changed its residence from Ireland to Bermuda. 27

         20.     Defendant Forest Laboratories, LLC is a company organized and existing under

the laws of Delaware, with its principal place of business at Morris Corporate Center III, 400

Interpace Parkway, Parsippany, New Jersey 07054. On July 1, 2014, in a series of transactions,

Forest Laboratories, Inc. became a limited liability company named Forest Laboratories, LLC.

On July 1, 2014, Actavis PLC (“Actavis”) acquired Defendant Forest. On May 17, 2015 Actavis

acquired Defendant Allergan, Inc. but maintained the name Allergan for its ongoing operations.

Subsequently, on January 1, 2018, Forest Laboratories, LLC was merged with and into

Defendant Allergan Sales, LLC, a Delaware limited liability company. As a result of these

corporate consolidations, the Forest Defendants are predecessors in interest to Allergan Sales,

LLC.

         21.     Defendant Allergan Sales, LLC is a company organized and existing under the

laws of Delaware, with its principal place of business at 5 Giralda Farms, Madison, New Jersey

07940.

         22.     Defendant Allergan, Inc. is a Delaware corporation with its principal place of

business located at Morris Corporate Center III, 400 Interpace Parkway, Parsippany, New Jersey

07054.

27
  See, e.g., Notice and Stipulation of Name Change, Forest Laboratories, et al. v. Ivax
Pharmaceuticals, Inc., et al, 03-cv-00891 (D. Del. Feb. 8, 2006) (ECF No. 536).


00592570;V1                                                                               11
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 12 of 71




       23.      Defendant Allergan USA, Inc. is a Delaware corporation with its principal place

of business at 5 Giralda Farms, Madison, New Jersey 07940.

       24.      Allergan, through its merger with Forest, assumed responsibility for performance

of the challenged provisions in the agreements, continued to perform those provisions, and

benefited from making indirect sales of Bystolic to Plaintiff and members of the proposed Class at

the supracompetitive prices made possible by the delay those challenged provisions produced. 28

       25.      On information and belief, Forest assigned the reverse-payment agreements to

Allergan, and Allergan never withdrew from them.

       26.      On information and belief, Allergan joined the ongoing unlawful course of

conduct – and joined the unlawful reverse-payment agreements – with respect to the suppression

of generic competition for Bystolic. Allergan did not withdraw from those conspiracies and

instead continued to participate in them.

       27.      Defendant AbbVie, Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at 1 North Waukegan Road, North Chicago, Illinois

60064. AbbVie is the corporate successor to Allergan and Forest, having completed its purchase

of Allergan on May 8, 2020.

       28.      Defendant AbbVie, through its merger with Allergan, assumed responsibility for

performance of the challenged provisions in the agreements, continued to perform those

provisions, and benefited from making indirect sales of Bystolic to Plaintiff and members of the

proposed Class at the supracompetitive prices made possible by the delay those challenged

provisions produced.


28
  See, e.g., Bystolic label, available at https://www.dailymed.nlm.nih.gov/dailymed/
fda/fdaDrugXsl.cfm?setid=8b8ad213-1dc8-454e-a524-075685c0e1a8&type=display (listing
Allergan USA Inc. as the distributor of Bystolic).


00592570;V1                                                                            12
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 13 of 71




       29.      On information and belief, Allergan assigned the reverse-payment agreements to

AbbVie, and AbbVie never withdrew from them.

       30.      On information and belief, AbbVie joined the ongoing unlawful course of conduct

– and joined the unlawful reverse-payment agreements – with respect to the suppression of

generic competition for Bystolic. AbbVie did not withdraw from those conspiracies and instead

continued to participate in them.

       31.      Although not named as a Defendant, Watson Pharma, Inc. was an initiator of and

is a participant in the unlawful conspiracy described in this complaint. Watson Pharma, Inc. is a

corporation organized and existing under the laws of Delaware, having a place of business at

Morris Corporate Center III, 400 Interpace Parkway, Parsippany, New Jersey 07054.

       32.      Although not named as a Defendant, Watson Pharmaceuticals, Inc. was an

initiator of and is a participant in the unlawful conspiracy described in this complaint. Watson

Pharmaceuticals, Inc. is a corporation organized and existing under the laws of the State of

Nevada, having places of business at 311 Bonnie Circle, Corona, California 92880 and 360

Mount Kemble Avenue, Morristown, New Jersey 07962, and its corporate headquarters at

Morris Corporate Center III, 400 Interpace Parkway, Parsippany, New Jersey 07054.

       33.      Although not named as a Defendant, Torrent Pharmaceuticals Ltd. was an

initiator of and is a participant in the unlawful conspiracy described in this complaint. Torrent

Pharmaceuticals Ltd. is an Indian corporation having a principal place of business at Off.

Ashram Road, Ahmedabad - 380 009, Gujarat, India.

       34.      Although not named as a Defendant, Torrent Pharma Inc. was an initiator of and

is a participant in the unlawful conspiracy described in this complaint. Torrent Pharma Inc. is a

corporation organized and existing under the laws of the State of Delaware, having a principal




00592570;V1                                                                            13
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 14 of 71




place of business at 5380 Holiday Terrace, Suite 40, Kalamazoo, Michigan 49009.               On

information and belief, Torrent Pharma Inc. is a wholly-owned subsidiary of Torrent

Pharmaceuticals Ltd. On information and belief, Torrent Pharma Inc. acts as the agent of

Torrent Pharmaceuticals Ltd.

       35.      Although not named as a Defendant, Amerigen Pharmaceuticals Ltd. was an

initiator of and is a participant in the unlawful conspiracy described in this complaint. Amerigen

Pharmaceuticals Ltd. is a Chinese company having places of business at 197 State Route 18S,

Suite 306N, East Brunswick, New Jersey 08816 and No. 58, Qunxing Yi Road, Suzhou

Industrial Park, PRC, 215006.

       36.      Although not named as a Defendant, Amerigen Pharmaceuticals Inc. was an

initiator of and is a participant in the unlawful conspiracy described in this complaint. Amerigen

Pharmaceuticals Inc. is a corporation organized and existing under the laws of the State of

Delaware, having a principal place of business at 197 State Route 18S, Suite 306N, East

Brunswick, New Jersey 08816. On information and belief, Amerigen Pharmaceuticals Inc. is a

wholly-owned subsidiary of Amerigen Pharmaceuticals Ltd.            On information and belief,

Amerigen Pharmaceuticals Inc. acts as the agent of Amerigen Pharmaceuticals Ltd.

       37.      Although not named as a Defendant, Glenmark Generics Inc., USA was an

initiator of and is a participant in the unlawful conspiracy described in this complaint. Glenmark

Generics Inc. is a corporation organized and existing under the laws of the State of Delaware,

having a principal place of business at 750 Corporate Drive, Mahwah, New Jersey 07430.

Glenmark Generics Inc. is the same entity as Glenmark Generics Inc., USA. To the extent

Glenmark Generics Inc. is an entity separate and apart from Glenmark Generics Inc., USA, any




00592570;V1                                                                            14
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 15 of 71




allegations in this Complaint relating to Glenmark Generics Inc., USA shall apply equally to

Glenmark Generics Inc.

       38.      Although not named as a Defendant, Glenmark Generics Ltd. was an initiator of

and is a participant in the unlawful conspiracy described in this complaint. Glenmark Generics Ltd.

is an Indian company having a place of business at Glenmark House, HDO-Corporate Building,

Wing -A, B D Sawant Marg, Chakala, Off Western Express Highway, Mumbai 400099,

Maharashtra, India.

       39.      Although not named as a Defendant, Defendant Glenmark Pharmaceuticals Ltd.

was an initiator of and is a participant in the unlawful conspiracy described in this complaint.

Glenmark Pharmaceuticals Ltd. is an Indian corporation having a principal place of business at

Glenmark House, HDO-Corporate Building, Wing -A, B D Sawant Marg, Chakala, Off Western

Express Highway, Mumbai 400099, Maharashtra, India. On information and belief Glenmark

Generics Inc., USA and Glenmark Generics Ltd. are wholly-owned subsidiaries of Glenmark

Pharmaceuticals Ltd. On information and belief, Glenmark Generics Inc., USA is the North

American division of Glenmark Generics Ltd. On information and belief, Glenmark Generics

Inc., USA, Glenmark Generics Ltd., and Glenmark Pharmaceuticals Ltd. have officers and

directors in common. On information and belief, Glenmark Generics Inc., USA acts as the agent

of Glenmark Generics Ltd. and Glenmark Pharmaceuticals Ltd.

       40.      Although not named as a Defendant, Hetero Labs Ltd. was an initiator of and is a

participant in the unlawful conspiracy described in this complaint. Hetero Labs Ltd. is an Indian

corporation having a principal place of business at 7-2-A2, Hetero Corporate Industrial Estate,

Sanathnagar Hyderabad 500018 Andhra Pradesh, India.




00592570;V1                                                                             15
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 16 of 71




       41.      Although not named as a Defendant, Hetero USA Inc. was an initiator of and is a

participant in the unlawful conspiracy described in this complaint.       Hetero USA Inc. is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at 1031 Centennial Avenue, Piscataway, New Jersey 08854. On information

and belief, Hetero USA Inc. is a wholly-owned subsidiary of Hetero Labs Ltd. On information

and belief, Hetero USA Inc. acts as the agent of Hetero Labs Ltd.

       42.      Although not named as a Defendant, Indchemie Health Specialties Private Ltd.

was an initiator of and is a participant in the unlawful conspiracy described in this complaint.

Indchemie Health Specialties Private Ltd. is an Indian company having a place of business at

510, Shah & Nahar Industrila Estate, Dr. E. Moses Road, Worli-Mumbai 400018, India.

       43.      Although not named as a Defendant, Alkem Laboratories Ltd. was an initiator of

and is a participant in the unlawful conspiracy described in this complaint. Alkem Laboratories

Ltd. is an Indian company having a place of business at Alkem House, Devashish, Senapati

Bapat Marg, Lower Parel (West), Mumbai 400013, Maharashtra, India.

       44.      All of the Defendants’ and unnamed (as defendants) co-conspirators’ actions

described in this complaint are part of, and in furtherance of, the unlawful conduct alleged

herein, and were authorized, ordered, and/or done by the Defendants’ and unnamed co-

conspirators’ various officers, agents, employees, or other representatives while actively engaged

in the management of the Defendants’ and unnamed co-conspirators’ affairs (or that of their

predecessors-in-interest) within the course and scope of their duties and employment, and/or

with the actual, apparent, and/or ostensible authority of the Defendants and unnamed co-

conspirators.




00592570;V1                                                                            16
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 17 of 71




                                 JURISDICTION AND VENUE

        45.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because this is a class action involving common questions of law or fact in which the aggregate

amount in controversy exceeds $5,000,000, exclusive of interest and costs, there are more than

one hundred Class members, and at least one member of the putative Class is a citizen of a state

different from that of one of the Defendants. This Court also has jurisdiction under Section 16 of

the Clayton Act, 15 U.S.C. § 26, and Sections 1 and 2 of the Sherman Act 15 U.S.C. §§ 1 and 2.

        46.     Venue is appropriate within this district under 28 U.S.C. §1391 and Section 12 of

the Clayton Act 15 U.S.C. § 22 because, at all relevant times, Defendants transacted business

within this district, and the interstate trade and commerce described hereinafter is carried out, in

substantial part, in this district. Further, Defendants and/or their agents may be found in this

district. Upon information and belief, the anticompetitive agreement emanated from Forest’s

New York headquarters.

        47.     Defendants’ conduct, as described in this Complaint, was within the flow of, was

intended to, and did have a substantial effect on, the interstate commerce of the United States,

including in this District.

        48.     During the Class Period, Forest manufactured, sold and shipped Bystolic in a

continuous and uninterrupted flow of interstate commerce. Defendants’ anticompetitive conduct

had a direct, substantial, and reasonably foreseeable effect on interstate commerce.

        49.     During the Class Period, each Defendant, or one or more of its affiliates, used the

instrumentalities of interstate commerce to join or effectuate their scheme.

        50.     This Court has personal jurisdiction over each Defendant, because each

Defendant has – throughout the United States and including in this District – transacted business,

maintained substantial contacts, and/or committed overt acts in furtherance of its illegal scheme


00592570;V1                                                                              17
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 18 of 71




and conspiracy. The scheme and conspiracy have been directed at, and have had the intended

effect of, causing injury to persons residing in, located in, or doing business throughout the

United States, including in this District.

       51.      This Court has personal jurisdiction over each Defendant under 15 U.S.C. § 22

because each transacts business in this District. Personal jurisdiction lies under Fed. R. Civ. P.

4(k)(2) over the foreign domiciliary defendants.

                               CLASS ACTION ALLEGATIONS

       52.      Plaintiff brings this action on behalf of himself and, under Federal Rule of Civil

Procedure 23(a), (b)(2) and (b)(3), as a representative of all consumers (the “Class”) defined as

follows:

       All persons and entities in the United States and its territories that indirectly purchased,
       paid and/or provided reimbursement for some or all of the purchase price of Bystolic in
       any form, other than for resale, from June 2, 2015 through and until the anticompetitive
       effects of Defendants’ unlawful conduct cease (the “Class Period”).

       53.      The following persons and entities are excluded from the Class:

                (a) Defendants and their counsel, officers, directors, management, employees,
                    subsidiaries, and affiliates;

                (b) All federal and state governmental entities except for cities, towns,
                    municipalities or counties with self-funded prescription drug plans;

                (c) All persons or entities who purchased Bystolic for purposes of resale or
                    directly from Defendants or their affiliates;

                (d) Fully-insured health plans (i.e., health plans that purchased insurance from
                    another third-party payor covering 100 percent of the plan’s reimbursement
                    obligations to its members);

                (e) Any “flat co-pay” consumers whose purchases of Bystolic were paid in part
                    by a third-party payor and whose co-payment was the same regardless of the
                    retail purchase price;

                (f) Pharmacy benefit managers; and

                (g) All judges assigned to this case and any members of their immediate families.



00592570;V1                                                                             18
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 19 of 71




        54.     The Class is so numerous and widely geographically dispersed throughout the

United States that joinder of all members is impracticable. Moreover, given the costs of complex

antitrust litigation, it would be uneconomic for many plaintiffs to bring individual claims and

join them together. The identities of Class members will be readily ascertainable through

business records kept in regular order. Plaintiff’s claims are typical of Class members. Plaintiff

and all Class members were damaged by the same wrongful conduct by Defendants.

Defendants’ anticompetitive conduct deprived the Class members of the benefits of competition

from less-expensive generic versions of Bystolic, causing them to pay artificially inflated,

supracompetitive prices for Bystolic.

        55.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

The interests of Plaintiff are aligned with, and not antagonistic to, those of the other Class

members.

        56.     Plaintiff is represented by counsel who are experienced and competent in the

prosecution of class action antitrust litigation.

        57.     Questions of law and fact common to Class members predominate over questions,

if any, that may affect only individual Class members, because Defendants have acted on

grounds generally applicable to the entire Class.        Such generally applicable questions are

inherent in Defendants’ wrongful conduct.

        58.     Questions of law and fact common to the Class include:

                (a) Whether the conduct alleged herein constitutes a violation of the antitrust
                    laws;

                (b) Whether Defendants conspired to suppress generic competition to Bystolic;

                (c) Whether Defendants’ challenged conduct suppressed generic competition to
                    Bystolic;




00592570;V1                                                                                19
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 20 of 71




                (d) Whether a relevant antitrust market needs to be defined in this case in light of
                    the existence of direct proof of Defendants’ power to exclude generic
                    competition and charge supracompetitive prices for Bystolic;

                (e) If a relevant antitrust market needs to be defined, what the definition of the
                    relevant antitrust market for analyzing Defendants’ monopoly power is, and
                    whether Defendants had monopoly power in the relevant antitrust market;

                (f) Whether Defendants illegally obtained or maintained monopoly power in the
                    relevant market;

                (g) Whether Defendants’ actions were, on balance, unreasonable restraints of
                    trade;

                (h) Whether the Patent Settlements included large and unjustified payments in
                    exchange for promises from the generic manufacturers to delay generic entry;

                (i) Whether the activities of Defendants as alleged herein have substantially
                    affected interstate commerce;

                (j) Whether, and to what extent, Defendants’ conduct caused antitrust injury
                    (overcharges) to Plaintiff and the Class; and

                (k) The quantum of overcharge damages paid by the Class in the aggregate.

       59.      Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly-situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

engender. The benefits of proceeding through the class mechanism, including providing injured

persons or entities a method for obtaining redress on claims that could not practicably be pursued

individually, substantially outweighs potential difficulties in management of this class action.

       60.      Plaintiff knows of no difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.




00592570;V1                                                                              20
                Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 21 of 71




I.        REGULATORY BACKGROUND

          A.      The Regulatory Structure for Approval of Drugs

          61.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a company seeking

to market a new drug must obtain the approval of the FDA by filing a New Drug Application

(“NDA”). 21 U.S.C. §§ 301-92. An NDA must include specific data concerning the safety and

effectiveness of the drug, as well as information on applicable patents. 21 U.S.C. §§ 355(a), (b).

          62.     When the FDA approves a brand manufacturer’s NDA, the brand manufacturer

may list in the FDA’s book of Approved Drug Products with Therapeutic Equivalence

Evaluations (called the “Orange Book”) any patent that it certifies (1) claims either the approved

drug product or approved methods of using the drug product, and (2) could reasonably be

asserted against a generic manufacturer who makes, uses, or sells the drug product without

authorization prior to the expiration of the listed patent(s). Relevant patents issued after NDA

approval must be listed in the Orange Book within 30 days of issuance. 21 U.S.C. §§ 355(b)(1),

(c)(2).

          63.     The FDA relies completely on the brand manufacturer’s certification about its

patents, as the FDA does not have the resources or authority to verify for accuracy or product or

its use. In listing patents in the Orange Book, the FDA merely performs a ministerial act.

                  1.    The Hatch-Waxman Amendments

          64.     In 1984, Congress enacted the Hatch-Waxman Amendments to the FDCA to

expedite the entry of less expensive generic competitors to brand drugs to reduce healthcare

expenses nationwide, while also providing for patent term extensions and the ability to file

prelaunch infringement suits to bolster pharmaceutical companies’ financial incentives to create

new and innovative products.         See generally Drug Price Competition and Patent Term

Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984).


00592570;V1                                                                              21
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 22 of 71




       65.      The Hatch-Waxman Amendments achieved both goals, advancing substantially

the rate of generic product launches and ushering in an era of historic revenues and profits for

brand pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only

35% of the top-selling drugs with expired patents had generic alternatives; by 1998, nearly all

did. 29 In 1985, prescription drug revenue for brand and generic drugs totaled $21.6 billion; by

2018, total prescription drug revenue had climbed to more than $344 billion, with generic drugs

accounting for 90% of prescriptions. 30 Generics are now dispensed 97% of the time when a

generic form is available. 31

       66.      The Hatch-Waxman Amendments simplified the regulatory hurdles for

prospective generic manufacturers by eliminating the need for them to file lengthy and costly

NDAs. A manufacturer seeking approval to sell a generic version of a brand drug may instead

file an ANDA. An ANDA relies on the scientific findings of safety and effectiveness included in

the brand manufacturer’s NDA. The ANDA applicant must further show that the generic drug is

bioequivalent (i.e., that the active ingredient of the proposed generic drug is absorbed in the

patient’s blood stream to the same extent and for the same amount of time as the brand

counterpart, 21 U.S.C. § 355(j)(8)(B)), and that it is pharmaceutically equivalent (e.g., that it

contains the same active ingredient(s), dosage form, route of administration, and strength as the


29
   Congressional Budget Office, How Increased Competition From Generic Drugs Has Affected
Prices and Returns in the Pharmaceutical Industry 37 (July 1998),
https://www.cbo.gov/sites/default/files/105th-congress-1997-1998/reports/pharm.pdf.
30
   See IQVIA Institute, Medicine Use and Spending in the U.S. 2, 5 (May 2019),
https://www.iqvia.com/-/media/iqvia/pdfs/institute-reports/medicine-use-and-spending-in-the-us-
--a-review-of-2018-outlook-to-2023.pdf?_=1591811126454.
31
   Id.; see also IMS Institute for Healthcare Informatics, Medicine Use and Shifting Costs of
Healthcare 30, 51 (Apr. 2014),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/IMS-
Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf.


00592570;V1                                                                             22
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 23 of 71




brand drug). Generic drugs that are both bioequivalent and pharmaceutically equivalent are

considered “therapeutically equivalent” to the brand drug. See generally 21 U.S.C. §355(j) et

seq.

       67.      The FDCA and Hatch-Waxman Amendments operate on the proven scientific

principle that therapeutically equivalent drugs are substitutable.       Generic drugs that are

therapeutically equivalent to their brand counterparts are given an “AB” rating by the FDA, a

designation which causes a pharmacy presented with a prescription for the brand to

automatically dispense the generic instead.

                2.     Paragraph IV Certifications

       68.      Under the Hatch-Waxman Amendments, a generic manufacturer’s ANDA must

contain one of four certifications:

                i.   That no patent for the brand drug has been filed with the FDA (a “Paragraph
                     I certification”);

               ii.   That the patent for the brand drug has expired (a “Paragraph II
                     certification”);

              iii.   That the patent of the brand drug will expire on a particular date and the
                     generic company does not seek to market its generic product before that date
                     (a “Paragraph III certification”); or

               iv.   That the patent for the brand drug is invalid, unenforceable, and/or will not
                     be infringed by the generic manufacturer’s proposed product (a “Paragraph
                     IV certification”).

21 U.S.C. § 355(j)(2)(A)(vii).

       69.      To obtain FDA approval of an ANDA prior to the expiration of a patent or patents

listed in the Orange Book, a generic manufacturer must file a Paragraph IV certification and

serve timely notice to the brand manufacturer. The filing of an ANDA with a Paragraph IV

certification gives rise to a cause of action for patent infringement pursuant to 35 U.S.C. §

271(e)(2). If the brand manufacturer initiates a patent infringement action against the generic


00592570;V1                                                                             23
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 24 of 71




filer within 45 days of receiving notice of the Paragraph IV certification, the FDA will not grant

final approval to the ANDA until the earlier of (a) the passage of thirty months (the “30-month

stay”), or (b) the issuance of a decision by a court that the patent is invalid or not infringed by the

generic manufacturer’s ANDA. 21 U.S.C. § 355(j)(5)(B)(iii). The FDA may grant tentative

approval to an ANDA when it determines that the ANDA would otherwise be ready for final

approval but for the existence of an unexpired patent for which the generic filer has submitted a

Paragraph III certification (i.e., that the generic does not intend to market the ANDA product

prior to the expiration of the patent) or the existence of a regulatory exclusivity, such as the 30-

month stay.

                3.     First-Filer’s 180-Day Exclusivity Period

       70.      Generics may be classified as (1) first-filer generics, (2) later-filing generics, or

(3) the brand’s own authorized generic.

       71.      To encourage manufacturers to seek approval of generic versions of brand drugs,

the Hatch-Waxman Amendments grant the first generic manufacturer who files an ANDA with a

Paragraph IV certification (the “first-filer”) a 180-day period to market the generic version of the

drug, during which the FDA may not grant final approval to any other later-filing generic

manufacturer’s ANDA for the same brand drug. 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. §

355(j)(5)(D). That is, when a first-filer files a substantially complete ANDA with the FDA and

certifies that at least one unexpired patent listed in the Orange Book as covering the brand

product is either invalid, unenforceable, or not infringed by the generic’s product, the FDA

cannot approve a later-filing generic company’s ANDA until that first-filer generic has been on

the market for 180-days, or until the first-filer’s 180-day exclusivity has been forfeited. The

180-day window is referred to as the first-filer’s 180-day “exclusivity” or “exclusivity period.”




00592570;V1                                                                                 24
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 25 of 71




       72.      By contrast, a first-filer that informs the FDA that it intends to wait until all

Orange Book listed patents expire before marketing its product (e.g., one that files a Paragraph

III certification as to all Orange Book-listed patents) will not receive a 180-day exclusivity

period. Congress created the 180-day exclusivity period to incentivize generic manufacturers to

file Paragraph IV certifications challenging weak patents, or to invent around such patents by

creating non-infringing generics.

       73.      The Supreme Court has recognized that “this 180-day period of exclusivity can

prove valuable, possibly worth several hundred million dollars” to the first-filer. 32

       74.      An authorized generic, or AG, is simply the brand product, sold or licensed by the

brand for sale, under generic trade dress, at a cheaper price than the brand price. Because the

AG is already approved under the brand manufacturer’s NDA, it can be marketed at any time,

including during the first-filer’s 180-day exclusivity period. 33

       75.      A brand can also license a first-filer generic competitor to launch an authorized

generic. The first-filer’s launch of an authorized generic triggers its 180-day exclusivity period.

        B.      The Benefits of AB-Rated Generic Competition

       76.      Since the FDA deems AB-rated generic versions of brand drugs to be just as safe

and effective as their brand counterparts, the only material mode of differentiating the two is

their price. On average, generics are at least 10% less expensive than their brand counterparts

when there is a single generic competitor. This discount typically increases to 50-80% (or more)

when there are multiple generic competitors on the market for a given brand.



32
  FTC v. Actavis, Inc., 570 U.S. 136, 133 S. Ct. 2223, 2229 (2013) (internal citation and
quotation marks omitted).
33
   See, e.g., FDA, Guidance for Industry, 180-Day Exclusivity: Questions and Answers at 13,
https://www.fda.gov/media/102650/download.


00592570;V1                                                                               25
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 26 of 71




       77.      Every state has adopted laws that either require or permit pharmacies to

automatically substitute AB-rated generic equivalents for brand prescriptions (unless the

prescribing physician has affirmatively requested the brand). Accordingly, once one generic

equivalent enters the market, the generic quickly captures sales of the corresponding brand drug,

often capturing 80% or more of the brand’s sales within the first six months.

       78.      The Federal Trade Commission (“FTC”) found that by 12 months after generic

entry, generics on average capture 90% of corresponding brand drug sales and (with multiple

generics on the market) prices drop 85% relative to brand prices. 34 That is because, once

multiple generic competitors enter, the competitive process accelerates and multiple generic

sellers typically compete vigorously with each other for market share by driving prices further

down toward marginal manufacturing costs. 35 As a result, competition from generic drugs is

viewed by brand drug companies, such as AbbVie, as a grave financial threat.

       79.      By contrast, generic competition enables purchasers (like Class members here) to

purchase substantially less expensive generic versions of a drug instead of the more expensive

brand, and to purchase generic versions of a drug at increasingly lower prices as more generic

versions of that brand drug enter the market. In addition, generic competition enables purchasers

to pay lower prices for their remaining brand drugs when the brand company lowers its brand

price to compete with the generic for sales.

       80.      Once exclusivity is lost and generic entry occurs—an event sometimes referred to

as the “patent cliff”—the brand manufacturer can expect a significant drop in profits, as it is
34
   See FTC, Pay-For-Delay: How Drug Company Pay-Offs Cost Consumers Billions at 8 (Jan.
2010) (“FTC Pay-for-Delay Study”),
http://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-payoffs-
cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf.
35
  See, e.g., Patricia Danzon & Li-Wei Chao, Does Regulation Drive Out Competition in
Pharmaceutical Markets?, 43 J.L. & Econ. 311, 314, 339-41, 354-55 (2000).


00592570;V1                                                                            26
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 27 of 71




forced to either compete by dramatically lowering prices, or accept dramatically lower sales.

The tradeoff of longer exclusivity rights in return for quick and effective generic entry after loss

of exclusivity was fundamental to the policies and procedures that Congress established in the

Hatch-Waxman Act, and embraced by the states in their generic substitution laws. “According

to the Congressional Budget Office, generic drugs save consumers an estimated $8 to $10 billion

a year at retail pharmacies. Billions more are saved when hospitals use generics.” 36

        C.      Brand and Generic Companies Have Strong Financial Incentives to Agree to
                Anticompetitive Terms

       81.      Until a generic version of the brand drug enters the market, there is no

bioequivalent generic drug to substitute for and compete with the brand drug, and therefore the

brand manufacturer can continue to profitably charge supracompetitive prices.                 Brand

manufacturers, such as Defendants, are well aware of generics’ rapid erosion of their brand sales,

and thus seek to delay and stall the impact of generic competition for as long as possible,

sometimes (as here) resorting to illegal means.

       82.      One way that brand manufacturers game the system, causing an anticompetitive

effect, is by paying generic manufacturers to delay entering the market. These agreements not to

compete are sometimes referred to as or “pay-for-delay agreements” and they have long

concerned the FTC. Brand and generic manufacturers execute pay-for-delay agreements to take

advantage of the regulatory consequences associated with the generic manufacturers’ Paragraph

IV certifications.

       83.      In a typical pay-for-delay agreement, the brand manufacturer pays a generic

manufacturer to delay or abandon market entry. The brand manufacturer preserves its monopoly


36
   Generic Drugs Undergo Rigorous FDA Scrutiny, U.S. Food & Drug Admin. (Oct. 8, 2014),
https://www.fda.gov/consumers/consumer-updates/generic-drugs-undergo-rigorous-fda-scrutiny.


00592570;V1                                                                              27
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 28 of 71




by effectively paying some of its monopoly profits to the generic manufacturer, which in turn

agrees to delay marketing its product. Because of the sharp price drop that would result from

generic competition, both the brand and the generic manufacturer can make more money from

this arrangement than from competing against each other for increasingly smaller margins.

       84.      Pay-for-delay agreements often take the form of settlement agreements to end

patent infringement suits filed by brand manufacturers when they get notice of an ANDA with a

Paragraph IV certification concerning one or more of their patents. Instead of defending their

patents in court, as the Hatch-Waxman Act’s drafters intended, the brand company pays the

generic manufacturer to stay off the market, allowing both companies to benefit from monopoly

profits. These agreements are also called “reverse-payment agreement,” because the plaintiff

pays the defendant to end the suit—the opposite of what normally happens in a civil settlement.

        D.      Pay-for-Delay Agreements with First-Filers Can Create Bottlenecks for
                Later-Filing Generics

       85.      An anticompetitive agreement entered into between the brand and the first-filer

generic often creates a bottleneck preventing the later ANDA filers from launching, since the

later ANDA filers cannot launch earlier than 180 days after the first-filer’s launch.

       86.      Later ANDA filers have more modest financial prospects than the first-filer

generic because the later filers have no expectation of any form of market exclusivity, such as

the first-filer’s 180-day exclusivity. By the time the later ANDA filers enter the market, they

typically must compete with the brand, the first-filer, an authorized generic, and other later filers.

       87.      Nevertheless, in the absence of an anticompetitive agreement between the brand

company and the first-filer, the later ANDA filers have procompetitive incentives. They are

motivated to enter the market as early as possible because the sooner they enter, the sooner they

can earn profits by competing for sales in the market, which results in lower prices.



00592570;V1                                                                                28
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 29 of 71




        88.     However, later ANDA filers cannot obtain final FDA approval to enter the market

until the first-filer’s 180-day exclusivity has run or been forfeited. An agreement between the

brand and the first-filer that delays the first-filer’s entry thus creates a bottleneck that, by

delaying the first filer’s 180-day exclusivity, consequently delays the later ANDA filers’ entry as

well.

        89.     Agreements causing such bottlenecks are fundamentally anticompetitive and are

contrary to the goals of the Hatch-Waxman statutory scheme. In particular, they extend the

brand manufacturer’s monopoly profits by blocking and delaying access to more affordable

generic drugs, forcing purchasers to buy the more expensive brand drug instead.

II.     FACTUAL ALLEGATIONS

        A.      Basic Chemistry Relating to the Active Pharmaceutical Ingredient in the
                Drug Product Bystolic

        90.     Molecules are composed of atoms (e.g., carbon, nitrogen or hydrogen) that are

bonded to each other through the sharing of electrons. The atom carbon forms four bonds and

tends to adopt a tetrahedral structure. That three-dimensional arrangement can be envisioned as

a tetrahedron with the carbon atom at the center and the four substituents at the four vertices of

the tetrahedron.

        91.     The chemical symbol for a carbon atom is “C.” The figure below depicts a

carbon atom (labeled as “C”) bonded to four different chemical substituents (labeled as “X1,”

“X2,” “X3,” and “X4”):




00592570;V1                                                                             29
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 30 of 71




The straight lines from the carbon atom (at the center) to “X1” and “X4” are intended to convey

that they are in the plane of the page. The solid wedge from the carbon atom to “X3” is

intended to convey that it is coming out of the page towards the reader. And the hashed wedge

from the carbon atom to “X2” is intended to convey that it is coming out of the page but away

from the reader. Thus, the above figure reflects a three-dimensional tetrahedral structure with a

carbon atom at its center.

       92.      When a carbon atom is attached to four different substituents in a tetrahedral

arrangement such as that shown above, the substituents can be arranged in either of two

conformations, as depicted below, with a mirror line between them. Note that, much like one’s

left and right hands, these two arrangements are mirror images of one another. And, much like

one’s left and right hands, they cannot be superimposed on one another by rotation. A carbon

atom bonded to four different substituents can thus exist as either of two “stereoisomers” and

such a carbon atom is referred to as a “chiral center.” Naming conventions exist to distinguish

these two stereoisomers from one another, and a commonly used terminology refers to one

configuration as the “R” configuration and the other as the “S” configuration.




00592570;V1                                                                            30
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 31 of 71




       93.       Distinguishing between stereoisomers can be particularly important in biological

systems because many active pharmaceutical ingredients (“APIs”) in drugs interact with

naturally occurring receptors in the human body by fitting into a three-dimensional site on the

receptor, much like a left hand fits into a left-handed glove. Just as a left hand would not fit

properly into a right-handed glove, the wrong stereoisomer often will not fit into the intended

receptor site.     Thus, it is not uncommon for one stereoisomer to exhibit a desired

pharmacological activity in biological systems while the other does not.

       94.       Carbon is so ubiquitous in organic chemicals that a carbon atom in chemical

structures is often abbreviated as a vertex, rather than as a “C,” with the understanding that such

vertices are carbon. The chemical symbol for hydrogen is “H” and hydrogen only forms one bond.

Because hydrogen is also ubiquitous and the number of chemical bonds that carbon and hydrogen

make (i.e., 4 and 1, respectively) is so well known, hydrogen is often omitted from chemical

structures and its presence is assumed when a carbon has less than four bonded substituents.

       95.       On March 31, 1987, the United States Patent and Trademark Office (“PTO”)

issued United States Patent No. 4,654,362 (“the ’362 Patent”). The ’362 Patent disclosed a

number of different chemical compounds, including the following chemical compound:




       96.       The unlabeled vertices above correspond to a carbon atom and each of those

carbon atoms (vertices) is connected to other atoms. To the extent a particular carbon atom has

less than four bonds depicted, the remainder are hydrogen atoms. With this understanding in

mind, each asterisk in the above chemical structure corresponds to a chiral center – i.e., a carbon




00592570;V1                                                                              31
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 32 of 71




atom bonded to four different substituents – that can adopt either of two configurations that can

be labeled as either an “R” or “S” configuration. As a result, the above chemical structure

discloses ten different possible stereoisomers with the following configurations:

                         1. SRRR                  6. SRSS

                         2.   RSSS                7. RSRR

                         3.   SRRS                8. RRSS

                         4.   RSSR                9. SSSS

                         5.   SRSR                 10. RRRR
       97.      Forest was, and its successor in interest Allergan is, the holder of NDA No. 21-

742 for Bystolic. The active ingredient in Bystolic is a mixture of two of the above ten

stereoisomers: the SRRR and RSSS stereoisomers (i.e., nos. 1 and 2, above). The mixture of

these two stereoisomers is referred to as nebivolol, and both are present in Bystolic as a

hydrochloride salt.

        B.      Forest’s Bystolic Patents

       98.      Forest certified to the FDA that the ’040 and ’580 Patents covered Bystolic, and

FDA listed those patents in the Orange Book. The ’580 Patent was issued on June 2, 1998 and

expired seventeen years later, on June 2, 2015. Accordingly, the ’580 Patent afforded Forest no

protection from generic competition for Bystolic beyond June 2, 2015.

       99.      The ’040 Patent issued from United States Application Serial No. 07/825,488 (“the

’488 Application”) was filed on January 24, 1992. To understand the impact of the prosecution of

the ’488 Application at the PTO on the scope of the issued claims in the ’040 Patent, it is

important to understand the effect of the choice of transition in a patent claim. “A patent claim

typically has three parts: the preamble, the transition, and the body.”       Donald S. Chisum,

CHISUM ON PATENTS § 8.06[1](b) (2003). “The preamble is an introductory phrase that may


00592570;V1                                                                            32
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 33 of 71




summarize the invention, its relation to the prior art, or its intended use or properties.” Id. §

8.06[1](b)[i]. “The transition is a phrase connecting the preamble to the body of the claim. The

content of the phrase may indicate whether the elements stated in the body are ‘open’ or

‘closed.’” Id. § 8.06[1](b)[ii]. “The body of the claim is the recitation or listing of the elements

and limitations which define the product or process to be encompassed within the patent

monopoly.” Id. § 8.06[1](b)[iii].

       100.     There are three commonly used transitional phrases: “comprising,” “consisting

of,” and “consisting essentially of.” Id. § 8.06[1](b)[ii]; Conoco, Inc. v. Energy & Envtl. Int’l,

L.C., 460 F.3d 1349, 1360 (Fed. Cir. 2006). These are “terms of art in patent law that ‘define the

scope of the claim with respect to what unrecited additional components or steps, if any, are

excluded from the scope of the claim.’”         Id. (quoting the Manual of Patent Examining

Procedures). At one end of the spectrum, the phrase “comprising” signifies that the claim is

“open” to the addition of unrecited components or steps. CIAS, Inc. v. Alliance Gaming Corp.,

504 F.3d 1356, 1360 (Fed. Cir. 2007). For example, a claim reciting a product “comprising”

three ingredients A, B and C encompasses a product composed of A, B, C and D (i.e., the

addition of D to the A-B-C combination does not avoid infringement).

       101.     The originally-filed claims in the application that issued as the ’040 Patent

employed the open transition “comprising.” For example, originally-filed claim 19 covered

pharmaceutical compositions “comprising” a “pharmaceutically acceptable carrier” and the

SRRR and RSSS stereoisomers of nebivolol. The use of the open transition “comprising” meant

that original claim 19 covered formulations having the SRRR and RSSS stereoisomers of

nebivolol, even if the formulations also included some or all of the other eight unclaimed

stereoisomers of nebivolol. The PTO examiner therefore rejected those claims based upon the




00592570;V1                                                                              33
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 34 of 71




prior art ’362 Patent described above. The examiner reasoned that the ’362 Patent taught

mixtures of the stereoisomers described above, and thus were covered by pending claim 19.

       102.     In response, the applicants admitted that the ’362 Patent taught “undefined mixtures

that may include the presently claimed compounds in admixture with other stereoisomers of the

Base Compound. . . .” More specifically, the applicants admitted that “Compound 84 . . . is an

undefined mixture of the RSRR, RSSS, SRSS and SRRR isomers, and Compound 87 . . . is an

undefined mixture of the RSRS, RSSR, and SRRS isomers.” In an attempt to overcome the

rejection, the applicants narrowed the claims by substituting new claims utilizing the transition

“consisting essentially of” rather than “comprising.” In doing so, the applicants emphasized that

the purpose of the amendment was to distinguish their claims from the undefined mixtures of

other nebivolol isomers disclosed in the Prior Art ’362 Patent:

       Claims 18 and 19 have been rewritten as new Claims 25 and 26. Claim 25 recites
       “A composition consisting essentially of the compound . . .”, and Claim 26 recites
       “A pharmaceutical composition consisting essentially of . . . [the two compounds
       (a) and (b)]”. This amendment is being made to more clearly distinguish the
       claimed invention over the prior art [’362 Patent] which, as is explained in detail
       below, discloses undefined mixtures that may include the presently claimed
       compounds in admixture with other stereoisomers of [nebivolol]. Favorable
       consideration of the amended claims is respectfully requested.

       103.     The transition “consisting essentially of” in a patent claim narrows the claim

relative to “comprising.” AK Steel Corp. v. Sollac and Ugine, 344 F.3d 1234, 1239 (Fed. Cir.

2003). “[W]ith respect to a ‘consisting essentially of’ claim, there is no infringement where the

accused product contains additional, unclaimed ingredients that materially affect the basic and

novel properties of the invention.” Yoon Ja Kim v. Conagra Foods, Inc., 465 F.3d 1312, 1320-

21 (Fed. Cir. 2006). Thus, for a claim reciting a product “consisting essentially of” ingredients

A, B and C, the addition of unrecited ingredient D will avoid infringement if D has a material

effect on the basic and novel properties of the claimed invention.



00592570;V1                                                                              34
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 35 of 71




        104.     The PTO examiner, however, was not persuaded that the use of the “consisting

essentially of” transition distinguished the then-pending claims from the ’362 Patent. He

therefore maintained his rejection of the claims. The applicants for the ’040 Patent again argued

that it was impossible to tell from the ’362 Patent which stereoisomers, and in what amounts,

were definitely present in the disclosed mixtures:

        There is no way that one can determine from the teachings of the patent the
        specific stereoisomeric configuration of [the prior art ’362 Patent’s] compound
        Nos. 84 and 87.

The Examiner continued to maintain his rejections and ultimately issued a final rejection of the

“consisting essentially of” Claims 25 and 26, as anticipated by the ’362 Patent. He also

rejected the claims as obvious.

        105.     The applicants for the ’040 Patent appealed the examiner’s final anticipation and

obviousness rejections to the Board of Patent Appeals and Interferences (“the Board”). In their

brief, the applicants continued to argue that it was impossible to say exactly which stereoisomers

(and how much of them) were present in Compound 84 of the prior art ’362 Patent, but that the

“possible” stereoisomers present in unknown amounts were RSRR, RSSS, SRRR and SRSS.

During the course of briefing the appeal to the Board, the Examiner dropped the anticipation

rejection.

        106.     The Board nevertheless addressed the anticipation issue and made certain findings

and conclusions regarding the relationship between then-pending Claim 26 and Compound 84 of

the ’362 Patent. Specifically, the Board concluded:


        [The ’362 Patent’s] disclosure of compound 84, together with its designation “AB,”
        appears to describe the individual RSSS, SRRR, RSRR and SRSS stereoisomers
        “just as surely as if they were identified in the reference by name.”




00592570;V1                                                                               35
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 36 of 71




       107.     The Board then determined that the “consisting essentially of” transition in then-

pending Claim 26 caused the claim to cover the undefined mixture of isomers in the Prior Art

’362 Patent:

       It is well settled that “the phrase ‘consisting essentially of’ limits the scope of a
       claim to the specified ingredients and those that do not materially affect the basic
       and novel characteristic(s) of a composition.” Here, a basic and novel
       characteristic of the pharmaceutical composition of claim 26 is its blood pressure
       reducing or antihypertensive effect. Thus, claim 26 is open to ingredients that do
       not materially affect its antihypertensive activity. [The prior art ’362 Patent’s]
       antihypertensive compound 84 is a mixture of four stereoisomers: RSSS, SRRR,
       RSRR and SRSS. Because the RSSR and SRSS stereoisomers do not materially
       affect blood pressure reducing or antihypertensive activity, it appears that they
       are not excluded from the composition of claim 26.

(internal citation omitted and emphasis added). Accordingly, the Board ordered the

Examiner to reconsider his withdrawal of the anticipation rejection based on the Prior Art

’362 Patent:

       Specifically, the examiner should consider whether claim 26 ‘reads on’ [the ’362
       Patent’s] compound 84 taking into account the appropriate principles of claim
       interpretation and the foregoing remarks.

The very clear upshot of the Board’s decision was that the claims of the ’488 Application were

not patentable unless the claims excluded the unclaimed stereoisomers, particularly the RSSR

and SRSS stereoisomers.

       108.     On remand from the Board, the applicants for the ’040 Patent did not even

attempt to argue against anticipation in view of the Board’s opinion. Instead, they further

narrowed their claims by replacing “consisting essentially of” with “consisting of,” in new

Claims 27 and 28. And based on that change, applicants argued that the new “consisting of”

limitation excluded the undefined mixture of possible stereoisomers in the ’362 Patent:

       Applicants respectfully submit that the claims, as amended, are patentable over
       [the prior art ’362 Patent]. Applicants submit that neither a composition
       consisting of the RSSS enantiomer, nor a composition consisting of the RSSS
       enantiomer and its enantiomer the SRRR enantiomer, are disclosed in [the ’362


00592570;V1                                                                               36
                 Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 37 of 71




          Patent]. [The ’362 Patent] discloses the base compound, as an undefined mixture
          of stereoisomers, as compound 84 (designated as “AB”) and 87 (designated as
          “AA”), shown in the table in Col. 21 of the patent.

          109.     Once again, the applicants expressly noted that “Compound 84 [of the prior art

’362 Patent] is an undefined mixture of the RSRR, RSSS, SRSS and SRRR isomers, and

Compound 87 [] is an undefined mixture of the RSRS, RSSR, and SRRS isomers.” They argued

that the new “consisting of” language excluded compounds containing such additional isomers:

          [I]t is clear that the cited [the ’362 Patent] discloses neither a composition
          consisting of the RSSS enantiomer of the base compound, nor a composition
          consisting of the RSSS and SRRR enantiomers.

          110.     And again, applicants did not distinguish their claims based on any particular

amount or source of possible unrecited stereoisomers in the “undefined mixture” of the ’362

Patent.

          111.     The phrase “consisting of” is the narrowest of the transitions and it “signifies

restriction and exclusion of unrecited steps or components.” Manual of Patent Examining

Procedures § 2111.03; Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331 (Fed. Cir. 2004). In

light of the Board’s reasoning and the applicants’ comments and amendments, it is clear that the

narrowing amendment was intended to and did exclude the presence of the unclaimed

stereoisomers, particularly the RSSR and SRSS stereoisomers (i.e., the claims do not cover

formulations containing the unclaimed stereoisomers, especially the RSSR and SRSS

stereoisomers).

          112.     The Examiner then allowed the “consisting of” Claims 27 and 28, which

ultimately issued as Claims 2 and 3 of the ’040 Patent in 2003.

          113.     Subsequently, the ’040 Patent was subjected to reexamination proceedings and a

reexamination certificate issued in 2009.




00592570;V1                                                                              37
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 38 of 71




           C.       Forest’s Bystolic Patents

          114.      Alkem, Amerigen, Glenmark, Indchemie, Hetero, Torrent and Watson were the

first generic manufacturers to file ANDAs with the FDA containing Paragraph IV certifications

regarding Bystolic patents. For example, in letters granting final approval to their ANDAs, the

FDA noted that each was “one of the first ANDA applicants to submit a substantially complete

ANDA with a paragraph IV certification for Nebivolol Tablets.” 37

          115.      Because the Generic Competitors were the first companies to file substantially

complete ANDAs with Paragraph IV certifications, they each stood to receive 180 days of

marketing exclusivity during which the FDA would not give final approval to any later ANDA

filer’s generic equivalent of Bystolic.

          116.      Forest received the Generic Competitors’ Paragraph IV notice letters on the

following dates:

                    •   Torrent: February 2, 2012 38
                    •   Indchemie: February 3, 2012 39
                    •   Alkem: February 3, 2012 40
                    •   Watson: February 13, 2012 41
                    •   Amerigen: February 16, 2012 42
                    •   Glenmark: February 20, 2012 43
37
   See, e.g., 11/27/2015 Letter from FDA to Watson, https://www.accessdata.fda.gov/
drugsatfda_docs/appletter/2015/203683Orig1s000Ltr.pdf; 5/27/2017 Letter from FDA to
Glenmark, https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/
203821Orig1s000ltr.pdf; 6/24/2015 Letter from FDA to Alkem,
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/ 203741Orig1s000ltr.pdf.
38
 Forest Laboratories, et al., v. Torrent Pharmaceuticals Ltd. et al., 12-cv-05030 (D. Del.
Mar. 13, 2012) (ECF No. 1 ¶ 93).
39
 Forest Laboratories, et al. v. Indchemie Health Specialties PVT et al., 12-cv-01855 (N.D. Ill.
Mar. 14, 2012) (ECF No. 1 ¶ 22).
40
     Id. ¶ 38.
41
 Forest Laboratories, et al., v. Torrent Pharmaceuticals Ltd. et al., 12-cv-05030 (D. Del.
Mar. 13, 2012) (ECF No. 1 ¶ 108).
42
     Id. ¶ 123.


00592570;V1                                                                             38
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 39 of 71




                    •   Hetero: February 17, 2012 44

          117.      Because they contained Paragraph IV certifications, these notice letters were

required to include a detailed statement of the factual and legal bases as to why the ’040 Patent

was invalid, unenforceable, and/or not infringed by their ANDA products. The Paragraph IV

notice letters were required to include an offer of confidential access to each Generic

Competitor’s ANDA under the Hatch-Waxman Act. The notice letters gave rise to a potential

cause of action for patent infringement, thereby allowing Forest to file suit against the Generic

Competitors under the Hatch-Waxman Act (if Forest otherwise had a basis to sue under Rule

11).

          D.        The Bystolic Patent Litigation

          118.      On March 13, 2012, in response to their Paragraph IV certification letters, Forest

filed a patent infringement lawsuit in the United States District Court for the District of Delaware

against Torrent, Watson, Amerigen, Glenmark, and Hetero. 45

          119.      On March 14, 2012, in response to their Paragraph IV certification letters, Forest

filed a patent infringement lawsuit in the United States District Court for the Northern District of

Illinois against Indchemie and Alkem. 46




43
     Id. ¶ 138.
44
     Id. ¶ 153.
45
  Forest Laboratories, et al., v. Torrent Pharmaceuticals Ltd. et al., 12-cv-05030 (D. Del. Mar.
13, 2012) (ECF No. 1).
46
    Forest Laboratories, et al. v. Indchemie Health Specialties PVT et al., 12-cv-01855 (N.D.
Ill. Mar. 14, 2012) (ECF No. 1).




00592570;V1                                                                                 39
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 40 of 71




       120.     By order of the Judicial Panel for Multidistrict Litigation, these cases

were consolidated into In re Nebivolol Patent (’040) Litigation, 12-cv-5026 (N.D. Ill. June 12,

2012) (ECF No. 1) (hereafter referred to as the “Nebivolol Patent Litigation”).

       121.     Forest could not prevail in the Nebivolol Patent Litigation. The sole independent

claim asserted by Forest in the Bystolic Patent Litigation was claim 2, as shown below:

       2. A pharmaceutical composition consisting of a pharmaceutically acceptable
       carrier and, as active ingredients:

       (a) the blood pressure reducing compound [2S,αR, 2′R,α′R]-α,α′
       [iminobismethylene]bis[6-fluoro-3,4-dihydro-2H-1-benzopyran-2-methanol]
       having the formula:




       or a pharmaceutically acceptable acid addition salt thereof; and

       (b) the compound [2R,αS,2′S,α′S]-α,α′-[iminobismethylene]bis[6-fluoro-3,4-
       dihydro-2H-1-benzopyran-2-methanol] having the formula:




       or a pharmaceutically acceptable acid addition salt thereof.

’040 Patent at 11:33-12:22.      Thus, claim 2 is limited to a pharmaceutical composition

consisting of a pharmaceutically acceptable carrier and, as active ingredients, SRRR-nebivolol

and RSSS-nebivolol (or pharmaceutically acceptable acid addition salts).




00592570;V1                                                                               40
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 41 of 71




       122.     The Generic Competitors were well aware of the prosecution history of the ’040

Patent and the narrowing amendments the applicants had made. During claim construction

proceedings in the Nebivolol Patent Litigation, they correctly argued that the term “consisting

of” in claim 2 of the ’040 Patent “excludes any unrecited stereoisomers of nebivolol.” The

Generic Competitors’ products did not infringe because they included at least small amounts of

the unrecited stereoisomers of nebivolol, including the RSSR and SRSS stereoisomers.

       123.     Early on in the Bystolic Patent Litigation, the Generic Competitors pressed the

argument that the “consisting of” transition precluded the use of a plurality of inactive ingredients.

Their position was premised on the argument that (1) a “pharmaceutically acceptable carrier”

referred to an individual inactive ingredient in a pharmaceutical formulation; (2) the “consisting

of” transition “closed” the claim to unrecited inactive ingredients; and (3) therefore, the claims

did not cover formulations having two or more inactive ingredients. At least one other court has

construed “pharmaceutically acceptable carrier” to mean “a conventional pharmaceutically

acceptable excipient or additive. . . .” Schering Corp. v. Mylan Pharms., Inc., 2011 U.S. Dist.

LEXIS 63825, at *36 (D.N.J. Jun. 15, 2011). To the extent this interpretation applied in the

Nebivolol Patent Litigation, the Generics’ products did not infringe for this additional reason.

       124.     As a result of the foregoing, Forest could not prevail in proving literal

infringement of the asserted claims of the ’040 Patent. And, in light of the prosecution history

of the ’040 Patent, Forest could not prevail based on the doctrine of equivalents. In addition,

Forest’s invalidity defenses concerning the asserted claims of the ’040 Patent were weak and it

could not have prevailed against the Generics’ invalidity arguments. As the Board explained

during the prosecution of the ’040 Patent:




00592570;V1                                                                                41
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 42 of 71




       [The ’362 Patent’s] disclosure of compound 84, together with its designation
       “AB,” appears to describe the individual RSSS, SRRR, RSRR and SRSS
       stereoisomers “just as surely as if they were identified in the reference by name.”

The ’362 Patent was prior art to the ’040 Patent. In light of the ’362 Patent’s essentially

explicit teaching of a mixture of “the individual RSSS, SRRR, RSRR and SRSS stereoisomers”

of nebivolol, the asserted compositions in the ’040 Patent were anticipated by, or obvious in

view of, the prior art, including other pertinent prior art such as Van de Water et al.,

Pharmacological and Hemodynamic Profile of Nebivolol, a Chemically Novel, Potent, and

Selective B1-Adrenergic Antagonist, Journal of Cardiovascular Pharmacology, 11, No. 5, 552-

563 (1988). Any purported evidence of secondary indicia of nonobviousness was insufficient

to overcome the clear prima facie obviousness of the claims.

        E.      Forest Enters into Unlawful Reverse-Payment Agreements with the Generic
                Competitors

       125.     Starting on October 24, 2012, Forest began entering into settlements with Generic

Competitors to resolve the Nebivolol Patent Litigation. Forest’s internal and external counsel

have conceded that each of these settlements also included “side-deals”:




00592570;V1                                                                            42
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 43 of 71




       126.     These side-deals were also listed in Forest’s Merger Agreement with Actavis, as

“material contracts” that on information and belief “involve payments . . . of consideration in

excess of $15,000,000.” 47 In addition, Forest has also admitted that it reimbursed “certain of the

Settling Defendants’ legal costs in connection with the patent litigation.” 48 Accordingly, on

information and belief, Forest paid each Generic Competitor at least $15,000,000 but likely

more, in reverse-payments to resolve the Nebivolol Patent Litigation and induce the Generic

Competitors to quit the patent fight.

       127.     The Hetero reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd, and Hetero USA Inc.

47
  In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar. 7,
2019) (ECF No. 680-22 at 69).
48
  https://www.sec.gov/Archives/edgar/containers/fix010/38074/000003807413000024/
R17.htm.


00592570;V1                                                                             43
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 44 of 71




and Hetero Labs Ltd. dated October 24, 2012,” plus payment for Hetero’s expended litigation

costs, and a “FINAL TERM SHEET between Hetero Drugs Ltd. and Forest Laboratories Ireland

Ltd. dated October 5, 2012, in connection with the settlement of BYSTOLIC patent dispute.” 49

           128.     On information and belief, in addition to the monies Forest paid Hetero for

Hetero’s expended litigation costs, pursuant to the “FINAL TERM SHEET,” Forest paid Hetero

more than $15,000,000.

           129.     The Torrent reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Torrent

Pharmaceuticals Ltd. and Torrent Pharma Inc. dated November 21, 2012,” plus payment for

Torrent’s expended litigation costs, and a “PATENT ASSIGNMENT AGREEMENT between

Torrent Pharmaceuticals Ltd and Forest Laboratories Holdings Ltd. dated November 21, 2012, in

connection with the settlement of BYSTOLIC patent dispute.” 50

           130.     On information and belief, in addition to the monies Forest paid Torrent for

Torrent’s expended litigation costs, pursuant to the “PATENT ASSIGNMENT AGREEMENT,”

Forest paid Torrent more than $15,000,000.

           131.     The Alkem reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Alkem

Laboratories Ltd. dated November 27, 2012,” plus payment for Alkem’s expended litigation

costs, and a “TERM SHEET between Alkem Laboratories Ltd., Indchemie Health Specialties

Private Ltd., and Forest Laboratories Ireland Ltd. dated November 28, 2012, in connection with




49
  In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar. 7,
2019) (ECF No. 680-22 at 179).
50
     Id.


00592570;V1                                                                           44
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 45 of 71




the settlement of BYSTOLIC patent dispute.”             Alkem and Forest also entered into an

“AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT . . . on January 9, 2013.” 51

           132.     On information and belief, in addition to the monies Forest paid Alkem for

Alkem’s expended litigation costs, pursuant to the Alkem “TERM SHEET,” Forest paid Alkem

more than $15,000,000.

           133.     The Indchemie reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Indchemie Health

Specialties Private Ltd. dated November 27, 2012,” plus payment for Indchemie’s expended

litigation costs, and a “TERM SHEET between Alkem Laboratories Ltd, Indchemie Health

Specialties Private Ltd, and Forest Laboratories Ireland Ltd. dated November 28, 2012, in

connection with the settlement of BYSTOLIC patent dispute.” 52

           134.     On information and belief, in addition to the monies Forest paid Indchemie for

Indchemie’s expended litigation costs, pursuant to the Indchemie “TERM SHEET,” Forest paid

Indchemie more than $15,000,000.

           135.     The Glenmark reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd, and Glenmark Generics

Inc., USA and Glenmark Generics Ltd. dated December 21, 2012,” plus payment for Glenmark’s

expended litigation costs, and a “COLLABORATION AND OPTION AGREEMENT between

Glenmark Pharmaceuticals S.A. and Forest Laboratories Holdings Ltd. dated December 21,

2012, in connection with the settlement of BYSTOLIC patent dispute.” 53



51
     Id.
52
     Id.
53
     Id.


00592570;V1                                                                             45
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 46 of 71




           136.     On information and belief, in addition to the monies Forest paid Glenmark for

Glenmark’s expended litigation costs, pursuant to the “COLLABORATION AND OPTION

AGREEMENT,” Forest paid Glenmark more than $15,000,000.

           137.     The Amerigen reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Amerigen

Pharmaceuticals, Inc. and Amerigen Pharmaceuticals, Ltd. dated July 18, 2013,” plus payment for

Amerigen’s expended litigation costs, and a “BINDING TERM SHEET COLLABORATION

AGREEMENT between Forest Laboratories, Inc. and Amerigen Pharmaceuticals, Ltd. dated

July 18, 2013, in connection with the settlement of BYSTOLIC patent dispute.” 54

           138.     On information and belief, in addition to the monies Forest paid Amerigen for

Amerigen’s expended litigation costs, pursuant to the “BINDING TERM SHEET

COLLABORATION AGREEMENT,” Forest paid Amerigen more than $15,000,000.

           139.     The Watson reverse-payment included the “SETTLEMENT AGREEMENT

between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Watson

Laboratories, Inc. (NV), Watson Laboratories, Inc. (DE), Watson Laboratories, Inc. (NY),

Watson Laboratories, Inc. (CT), Watson Pharma, Inc., and Actavis, Inc. dated November 6,

2013,” plus payment for Watson expended litigation costs, and “(a) the LETTER from Forest

Laboratories, Inc. to Moksha8, Inc. dated November 1, 2013 and (b) TERMINATION AND

RELEASE AGREEMENT between [Watson] and Moksha8, Inc. dated November 4, 2013, in

connection with the settlement of BYSTOLIC patent dispute.” 55

           140.     On information and belief, in addition to the monies Forest paid Watson for

Watson’s expended litigation costs, pursuant to the “(a) the LETTER from Forest Laboratories,
54
     Id. at 180.
55
     Id.


00592570;V1                                                                            46
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 47 of 71




Inc. to Moksha8, Inc. dated November 1, 2013 and (b) TERMINATION AND RELEASE

AGREEMENT between [Watson] and Moksha8, Inc.,” Forest paid Watson more than

$15,000,000.

        141.     On information and belief, the value of each reverse-payment exceeded Forest’s

avoided litigation costs.

        142.     In exchange for these reverse-payments, each Generic Competitor agreed not to

compete with Forest in the market for nebivolol HCl, in which Forest had a monopoly, for so

long as all others did so also, until September 17, 2021 (a mere three months prior to expiry of

the ’040 Patent). 56

        143.     The purpose and effect of the reverse-payment agreements were to delay Forest

from having to face lower-priced generic competition for years.

        144.     But for the reverse-payment agreements, the Generic Competitors would have

been ready, able, and willing to launch their generic versions of Bystolic much earlier.

        145.     Specifically, the Generic Competitors would have launched by the later of: (a)

June 2015, which was the expiry of the only other patent that Forest contended covered Bystolic

(the ’580 Patent), or (b) the date their ANDAs were finally approved.

        146.     By operation of the CLPs, if just one Generic Competitor launched a generic

version of Bystolic prior to September 17, 2021 pursuant to any of the three above scenarios, all

of the other Generic Competitors would have entered the market.

        147.     By about October 2012, when Forest and the Generic Competitors began entering

into the reverse-payment agreements, Bystolic was generating hundreds of millions of dollars per

year in revenues for Forest. Losing a substantial portion of that revenue stream in the event any

56
  https://www.sec.gov/Archives/edgar/containers/fix010/38074 /000003807413000024/
R17.htm


00592570;V1                                                                                47
                 Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 48 of 71




of the Generic Competitors were to prevail on non-infringement or other defenses – or in the

event that Forest had not induced the Generic Competitors with reverse-payments to agree to

delay launching generic Bystolic – would have drastically reduced Forest’s profits. Thus, Forest

had enormous incentives to avoid competition from the Generic Competitors by entering into

reverse-payment agreements.

          148.     Forest’s willingness to provide large payments to each Generic Competitor in

exchange for a multi-year delay in competition amounted to an agreement to share with the

Generic Competitors the monopoly profits from sales of branded Bystolic at supracompetitive

levels.

III.      EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO THE
          PLAINTIFF AND THE CLASS

          149.     U.S. sales of Bystolic were approximately $1 billion in 2017. Forest received

millions of dollars more in sales than it would have achieved absent Defendants’ unlawful

scheme to prevent and delay generic competition. Generic Bystolic products would have been

priced at a fraction of the cost of brand Bystolic and would have quickly captured the vast

majority of the market for nebivolol HCl.

          150.     Defendants’ unlawful agreement prevented and delayed the sale of generic

Bystolic in the United States and unlawfully enabled Forest to sell its branded Bystolic at

artificially inflated prices. But for Defendants’ unlawful conduct, generic competitors would

have been able to compete, unimpeded, with their own generic versions of Bystolic.

          151.     Were it not for Defendants’ anticompetitive conduct, Plaintiff and other members

of the Class would have purchased lower-priced generic Bystolic, instead of the higher-priced

brand Bystolic, during the Class Period.




00592570;V1                                                                              48
                Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 49 of 71




         152.     As a consequence, Plaintiff and other consumers have sustained substantial losses

and damage in the form of overcharges, the exact amount of which will be the subject of proof at

trial.

IV.      MONOPOLY POWER AND MARKET DEFINITION

         153.     The pharmaceutical marketplace is characterized by a “disconnect” between

product selection and the payment obligation. State laws prohibit pharmacists from dispensing

many pharmaceutical products, including Bystolic, to patients without a prescription.          The

prohibition on dispensing certain products without a prescription creates this disconnect. The

patient’s doctor chooses which product the patient will buy while patient (and in most cases his

or her insurer) has the obligation to pay for the product.

         154.     Brand manufacturers, including Forest, exploit this price disconnect by employing

large sales forces that visit doctors’ offices and persuade them to prescribe the brand

manufacturers’ products. These sales representatives do not advise doctors of the cost of the

branded products. Studies show that doctors typically are not aware of the relative costs of brand

pharmaceuticals and, even when they are aware of the relative costs, they are largely insensitive

to price differences because they do not pay for the products. The result is a marketplace in

which price plays a comparatively unimportant role in product selection.

         155.     The relative unimportance of price in the pharmaceutical marketplace reduces

what economists call the price elasticity of demand – the extent to which unit sales go down

when price goes up. This reduced price elasticity, in turn, gives brand manufacturers the ability

to raise prices substantially above marginal cost without losing so many sales as to make the

price increase unprofitable. The ability to profitably raise prices substantially above marginal

costs is what economists and antitrust courts refer to as market power. The result of these

pharmaceutical market imperfections and marketing practices is that brand manufacturers gain


00592570;V1                                                                              49
                  Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 50 of 71




and maintain market power with respect to many branded prescription pharmaceuticals,

including Bystolic.

           156.     At all relevant times, Defendants had monopoly power over nebivolol HCl

products because they had the power to exclude competition and/or raise or maintain the price of

the drug they sold as Bystolic at supracompetitive levels without losing enough sales to make

supracompetitive prices unprofitable.

           157.     “[T]he ‘size of the payment from a branded drug manufacturer to a prospective

generic is itself a strong indicator of power’—namely, the power to charge prices higher than the

competitive level.” 57 And a firm that lacks monopoly power is not “likely to pay ‘large sums’ to

induce ‘others to stay out of its market.’” 58

           158.     A small but significant, non-transitory price increase for Bystolic by Defendants

would not have caused a significant loss of sales to non-nebivolol HCl products.

           159.     Bystolic does not exhibit significant, positive cross-elasticity of demand with

respect to price with any non-nebivolol HCl product. Indeed, Defendants have never lowered the

price of Bystolic in response to the pricing of any non-nebivolol HCl treatments for high blood

pressure. In fact, Defendants substantially increased the price of Bystolic – by more than 60% –

over the last five years.

           160.     Because of its labeling, Bystolic is differentiated from all non-nebivolol HCl

products.

           161.     Defendants needed to control only nebivolol HCl, and no other products, in order

to maintain the price of Bystolic profitably at supracompetitive prices. No non-nebivolol HCl

product ever rendered Defendants unable to profitably maintain or raise their prices of Bystolic
57
     Actavis, 570 U.S. at 157 (citation omitted).
58
     Id.


00592570;V1                                                                                50
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 51 of 71




without losing substantial sales. Only the market entry of competing, AB-rated generic versions

would render Defendants unable to profitably maintain their prices for Bystolic without losing

substantial sales.

        162.     Defendants also sold Bystolic at prices well in excess of marginal costs, and in

excess of the competitive price, and enjoyed high profit margins.

        163.     Defendants have had, and exercised, the power to exclude and restrict competition

to nebivolol HCl.

        164.     Defendants, at all relevant times, enjoyed high barriers to entry with respect to

competition to the relevant product market due to patent and other regulatory protections and

high costs of entry and expansion, which protects brand Bystolic from the forces of price

competition.

        165.     There is direct evidence of market power and anticompetitive effects available in

this case sufficient to show Defendants’ ability to control the price of Bystolic, and to exclude

relevant competitors, without the need to show the relevant antitrust markets.         The direct

evidence consists of, inter alia, the following facts: (i) generic Bystolic would have entered the

market at a much earlier date, at a substantial discount to brand Bystolic, but for Defendants’

anticompetitive conduct; (ii) Forest’s gross margin on Bystolic (including the costs of ongoing

research/development and marketing) at all relevant times was very high; and (iii) Forest never

lowered the price of Bystolic to the competitive level in response to the pricing of non-nebivolol

HCl product.

        166.     To the extent proof of monopoly power by defining a relevant product market is

required, Plaintiff alleges that the relevant antitrust market is the market for nebivolol HCl.




00592570;V1                                                                             51
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 52 of 71




During the period relevant to this case, Defendants have been able to profitably maintain the

price of nebivolol HCl well above competitive levels.

        167.     The relevant geographic market is the United States, the District of Columbia, and

the U.S. territories.

        168.     At all relevant times, Defendants’ market share in the relevant market was and

remains 100%, implying a substantial amount of monopoly power.

V.      MARKET EFFECTS

        169.     Defendants willfully and unlawfully maintained their market power by engaging

in an overarching scheme to exclude competition. Defendants designed a scheme to prevent and

delay competition on the products’ merits, to further Forest’s anticompetitive purpose of

forestalling generic competition against Bystolic, in which the Generic Competitors cooperated

in order to increase their own profits.          Defendants carried out the scheme with the

anticompetitive intent and effect of maintaining supracompetitive prices for nebivolol HCl.

        170.     The reverse-payments enabled Defendants to: (a) prevent and delay until

September 17, 2021 the entry of less-expensive generic versions of Bystolic in the United States;

(b) fix, raise, maintain, or stabilize the price of Bystolic products; and (c) allocate to themselves

100% of the U.S. market for Bystolic and its generic equivalents until September 17, 2021.

        171.     But for the unlawful reverse-payment agreements, the Generic Competitors would

have begun selling a less expensive generic version of Bystolic much earlier than September 17,

2021. Such sales would have occurred via market entry by any of the Generic Competitors upon

a Generic Competitor litigation victory, at risk (that is, while the patent litigation remained

pending), or via a licensed entry in a settlement with Forest that did not include a side-deal or

any other unlawful reverse-payments from Forest to any Generic Competitor.




00592570;V1                                                                               52
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 53 of 71




       172.     An increasingly competitive market for Bystolic and its generic equivalents, with

lower prices, would have thereafter emerged as additional generic versions of Bystolic

(including, on information and belief, an authorized generic 59 version of Bystolic) entered the

market. Plaintiff would have purchased generic Bystolic had it been available.

       173.     Defendants’ acts and practices had the purpose and effect of restraining

competition unreasonably and injuring competition by protecting brand Bystolic from

competition. These actions allowed Defendants to maintain a monopoly and prevent and exclude

competition in the market for nebivolol HCl, to the detriment of Plaintiff and all other members

of the Class.

       174.     Defendants’ exclusionary conduct prevented and delayed generic competition and

unlawfully enabled Forest to sell Bystolic without further generic competition. Were it not for

Defendants’ illegal conduct, one or more additional generic versions of Bystolic would have

entered the market.

       175.     Defendants’ unlawful concerted action has (a) delayed and suppressed the sale of

generic versions of Bystolic in the United States, (b) enabled Defendants to sell Bystolic at

artificially inflated, supracompetitive prices, and (c) caused Plaintiff and the Class to pay

supracompetitive prices for nebivolol HCl tablets.

       176.     Defendants’ illegal acts and conspiracy to delay generic competition for Bystolic

caused Plaintiff and all members of the Class to pay more than they would have paid for nebivolol

HCl absent this illegal conduct.

       177.     If generic competitors had not been unlawfully prevented from entering and

competing in the relevant market, End Payors, such as Plaintiff and members of the Class, would

59
   An authorized generic is a drug manufactured under the brand’s New Drug Application and
licensed or sold by the brand name manufacturer with generic trade dress.


00592570;V1                                                                            53
                Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 54 of 71




have paid less for nebivolol HCl by: (i) paying lower prices on their brand purchases of Bystolic,

(ii) substituting purchases of less expensive generic Bystolic for their purchases of more

expensive brand Bystolic, and/or (iii) purchasing generic Bystolic at lower prices sooner.

         178.     Thus, Defendants’ unlawful conduct deprived Plaintiff and the Class of the

benefits of competition that the antitrust laws were designed to ensure.

VI.      ANTITRUST IMPACT

         179.     During the class period, Plaintiff and members of the Class purchased substantial

amounts of Bystolic indirectly from Forest and others at supracompetitive prices. As a result of

Defendants’ illegal conduct, Plaintiff and members of the Class were compelled to pay and did

pay artificially inflated prices for their nebivolol HCl purchase requirements. Those prices were

substantially greater than the prices that Plaintiff and members of the Class would have paid

absent the illegal conduct alleged herein, because: (i) the price of branded Bystolic was

artificially inflated by Defendants’ illegal conduct; (ii) Plaintiff and Class members were

deprived of the opportunity to purchase lower-priced generic versions of Bystolic instead of

branded Bystolic sooner, which they would have done had they had the opportunity; and/or (3)

Plaintiff and Class members would have paid lower prices for generic Bystolic.

         180.     As a consequence, Plaintiff and members of the Class have sustained substantial

losses and damage to their business and property in the form of overcharges. The full amount

and forms and components of such damages will be calculated after discovery and upon proof at

trial.

         181.     Commonly used and well-accepted economic models can be used to measure both

the extent and the amount of the supracompetitive charge passed through the chain of

distribution to End Payors such as Plaintiff and members of the Class.




00592570;V1                                                                              54
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 55 of 71




       182.     General economic theory recognizes that any overcharge at a higher level of

distribution in the chain of distribution for Bystolic results in higher prices at every level below.

Herbert Hovenkamp, FEDERAL ANTITRUST POLICY, THE LAW OF COMPETITION AND

ITS PRACTICE (1994) at 624. Professor Herbert Hovenkamp goes on to state that “[e]very

person at every stage in the chain will be poorer as a result of the monopoly price at the top.” He

also acknowledges that “[t]heoretically, one can calculate the percentage of any overcharge that a

firm at one distribution level will pass on to those at the next level.”

       183.     The institutional structure of pricing and regulation in the pharmaceutical drug

industry assures that overcharges at the higher level of distribution are passed on to End-Payors.

Wholesalers and retailers passed on the inflated prices of Bystolic to Plaintiff and members of

the Class.    Further, the delayed entry of generic competition at the direct purchaser level

similarly injured End Payors who were equally denied, and continue to be denied, the

opportunity to purchase less expensive generic Bystolic.

       184.     Thus, Defendants’ unlawful conduct deprived Plaintiffs and the Class of the

benefits of competition that the antitrust laws were designed to ensure.

       185.     Defendants’ unlawful anticompetitive conduct alleged herein enabled Forest and

others to indirectly charge End Payors prices in excess of what they otherwise would have been

able to charge absent their unlawful actions.

       186.     Prices of Bystolic were artificially inflated as a direct and foreseeable result of

Defendants’ anticompetitive conduct.

       187.     The supracompetitive prices Plaintiff and members of the Class paid are traceable

to, and the direct, proximate, and foreseeable result of, Defendants’ anticompetitive conduct.




00592570;V1                                                                               55
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 56 of 71




       188.     The overcharges Plaintiff and members of the Class paid are traceable to, and the

direct, proximate, and foreseeable result of, Defendants’ supracompetitive pricing.

VII.   INTERSTATE AND INTRASTATE COMMERCE

       189.     Defendants’ anticompetitive conduct has substantially affected intrastate,

interstate and foreign commerce.

       190.     Defendants’ anticompetitive conduct has substantial intrastate effects in that, inter

alia, it deprived retailers within each state of access to less expensive generic Bystolic that they

could sell to consumers within each respective state. The delayed entry of generic Bystolic, has

directly affected and disrupted commerce for consumers within each state.

       191.     During the relevant time period, Bystolic was shipped into each state, and

consumers paid for Bystolic in each state.

       192.     During the relevant time period, Defendants manufactured, promoted, distributed,

and/or sold substantial amounts of Bystolic in a continuous and uninterrupted flow of commerce

across state and national lines and throughout the United States.

       193.     As a direct result of the unlawful reverse-payment agreements, the Generic

Competitors refrained from selling generic versions of Bystolic when they otherwise would have

done so.

       194.     During the relevant time period, in connection with the purchase and sale of

Bystolic, Defendants transmitted funds as well as contracts, invoices and other forms of business

communications and transactions in a continuous and uninterrupted flow of commerce across

state and national lines in connection with the sale of Bystolic.

       195.     During the relevant time period, various devices were used to effectuate the

illegal acts alleged herein, including the United States mail, interstate and foreign travel, and

interstate and foreign telephone commerce. The activities of Defendants as alleged in this


00592570;V1                                                                               56
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 57 of 71




Complaint were within the flow of, and have substantially affected, intrastate, interstate and

foreign commerce.

VIII. CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
              Conspiracy and Combination in Restraint of Trade Under State Law

       196.      Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       197.      During the Class Period, Defendants and Generic Competitors engaged in a

continuing contract, combination or conspiracy with respect to the sale of Bystolic in

unreasonable restraint of trade and commerce, in violation of the various state antitrust statutes

set forth below.

       198.      During the Class Period, Defendants and Generic Competitors entered into illegal

contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make

large reverse payments to Generic Competitors in exchange for their agreement to delay bringing

generic Bystolic to the market until September 17, 2021. The purpose and effect of these

reverse-payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol

HCl until September 17, 2021; (b) delay the availability of generic Bystolic in the United States,

thereby protecting Bystolic from any generic competition until September 17, 2021; and (c) fix

and maintain, at supracompetitive levels, the price Plaintiff and Class members paid for

nebivolol HCl.

       199.      The Defendants and Generic Competitors’ reverse-payment agreements were

unlawful and the reverse payments were large and unjustified.

       200.      The Defendants and Generic Competitors’ reverse-payment agreements harmed

Plaintiff and the Class as set forth above.




00592570;V1                                                                                   57
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 58 of 71




       201.     There is and was no legitimate, non-pretextual, procompetitive justification for

the reverse payments from Forest to Generic Competitors that outweighs their harmful effect.

Even if there were some conceivable such justification, the payments were not necessary to

achieve, nor the least restrictive means of achieving, such a purpose.

       202.     As a direct, proximate, foreseeable, and intended result of the Defendants and

Generic Competitors’ reverse-payment agreements in restraint of trade, as alleged herein,

Plaintiff and the Class were harmed and suffered overcharge damages as aforesaid. Specifically,

without a reverse-payment, Generic Competitors would have launched their generic versions of

Bystolic upon receiving final FDA approval, or via a lawful, separate, and independent

settlement agreement whereby reasonable parties in the position of Forest and Generic

Competitors would have agreed upon earlier entry dates untainted by delay associated with the

unlawful side deals and reverse payments. In addition, by operation of the CLPs, any earlier

license date agreed to between any Generic Competitor and Forest would also have applied to all

earlier-settling Generic Competitors, if any.

       203.     By engaging in the foregoing conduct, Defendants and Generic Competitors

intentionally and wrongfully engaged in a contract, combination or conspiracy in restraint of

trade in violation of the following state antitrust laws:

           a. Ariz. Rev. Stat. §§ 44-1402, et seq., with respect to purchases of Bystolic in
              Arizona by Class members and/or purchases by Arizona residents.

           b. Cal. Bus. and Prof. Code §§ 16720, et seq., with respect to purchases of Bystolic
              in California by Class members and/or purchases by California residents.

           c. Conn. Gen. Stat. § 35-26, et seq., with respect to purchases of Bystolic in
              Connecticut by Class members and/or purchases by Connecticut residents.

           d. D.C. Code §§ 28-4502, et seq., with respect to purchases of Bystolic in the
              District of Columbia by Class members and/or purchases by D.C. residents.




00592570;V1                                                                           58
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 59 of 71




          e. Haw. Rev. Stat §§ 480-1, et seq., with respect to purchases of Bystolic in Hawaii
             by Class members and/or purchases by Hawaii residents.

          f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Bystolic in Illinois
             by Class members and/or purchases by Illinois residents.

          g. Iowa Code §§ 553.4 et seq., with respect to purchases of Bystolic in Iowa by
             Class members and/or purchases by Iowa residents.

          h. Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of Bystolic in Kansas
             by Class members and/or purchases by Kansas residents.

          i. Md. Code, Com. Law, Section 11-204, et seq., with respect to purchases of
             Bystolic in Maryland by Class members and/or purchases by Maryland residents.

          j. Me. Stat. tit. 10 § 1101, et seq., with respect to purchases of Bystolic in Maine by
             Class members and/or purchases by Maine residents.

          k. Mich. Comp. Laws §§ 445.772, et seq., with respect to purchases of Bystolic in
             Michigan by Class members and/or purchases by Michigan residents.

          l. Minn. Stat. §§ 325D.51, et seq., with respect to purchases of Bystolic in
             Minnesota by Class members and/or purchases by Minnesota residents.

          m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Bystolic in
             Mississippi by Class members and/or purchases by Mississippi residents.

          n. Neb. Rev. Stat. §§ 59-801, et seq., with respect to purchases of Bystolic in
             Nebraska by Class members and/or purchases by Nebraska residents.

          o. Nev. Rev. Stat. §§ 598A.060, et seq., with respect to purchases of Bystolic in
             Nevada by Class members and/or purchases by Nevada residents.

          p. N.H. Rev. Stat. Ann. §§ 356:2, et. seq., with respect to purchases of Bystolic in
             New Hampshire by Class members and/or purchases by New Hampshire
             residents.

          q. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases of Bystolic in New
             Mexico by Class members and/or purchases by New Mexico residents.

          r. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of Bystolic in New
             York by Class members and/or purchases by New York residents.

          s. N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases of Bystolic in North
             Carolina by Class members and/or purchases by North Carolina residents.

          t. N.D. Cent. Code §§ 51-08.1-02, et seq., with respect to purchases of Bystolic in
             North Dakota by Class members and/or purchases by North Dakota residents.



00592570;V1                                                                            59
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 60 of 71




           u. Or. Rev. Stat. §§ 646.725, et seq., with respect to purchases of Bystolic in Oregon
              by Class members and/or purchases by Oregon residents.

           v. P.R. Laws Ann. tit. 10 §§ 258, et seq., with respect to purchases of Bystolic in
              Puerto Rico by Class members and/or purchases by Puerto Rico residents.

           w. R.I. Gen. Laws §§ 6-36-4, et seq., with respect to purchases of Bystolic in Rhode
              Is-land by Class members and/or purchases by Rhode Island residents.

           x. S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases of Bystolic in
              South Dakota by Class members and/or purchases by South Dakota residents.

           y. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Bystolic in
              Tennessee by Class members and/or purchases by Tennessee residents.

           z. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases of Bystolic in
              Utah by Class members and/or purchases by Utah residents.

           aa. W.Va. Code §§ 47-18-43, et seq., with respect to purchases of Bystolic in West
               Virginia by Class members and/or purchases by West Virginia residents.

           bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Bystolic in Wisconsin
               by Class members and/or purchases by Wisconsin residents.

       204.     Plaintiff and Class members have been injured in their business or property by

reason of Defendants’ violations of the laws set forth above, in that Plaintiff and Class members

were: (i) denied the opportunity to purchase lower-priced generic Bystolic; and (ii) paid higher

prices for Bystolic than they would have paid but for Defendants’ unlawful conduct. These

injuries are of the type that the above laws were designed to prevent and flow from that which

makes Defendants’ conduct unlawful.

       205.     Plaintiff and Class members accordingly seek damages and multiple damages as

permitted by law.

                              SECOND CLAIM FOR RELIEF
                  Monopolization and Monopolistic Scheme Under State Law

       206.     Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       207.     As described above, at all relevant times prior to September 17, 2021, Defendants

had and will continue to have monopoly power in the relevant market.


00592570;V1                                                                                  60
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 61 of 71




        208.     By entering into the reverse-payment agreements with the Generic Competitors,

Defendants willfully and intentionally maintained, enhanced, and extended their monopoly

power using restrictive or exclusionary conduct, rather than by means of greater business

acumen, and injured Plaintiffs and the Class thereby. Specifically, Defendants (a) allocated to

themselves 100% of the market for nebivolol HCl in all strengths in the United States until

September 17, 2021; (b) delayed the availability of generic versions of Bystolic in the United

States, thereby protecting Bystolic from any generic competition until September 17, 2021; and

(c) fixed and maintained, at supracompetitive levels, the price Plaintiff and Class members paid

for nebivolol HCl.

        209.     It was Defendants’ conscious object to further their dominance in the relevant

market by and through the anticompetitive conduct alleged herein.

        210.     The goal, purpose, and effect of Defendants and the Generic Competitors’

reverse-payment agreements was to maintain and extend Defendants’ monopoly power in

violation of numerous state laws.         Forest and the Generic Competitors’ reverse-payment

agreements were intended to and did prevent and/or delay generic competition to Bystolic and

enabled Defendants to continue charging supracompetitive prices for Bystolic without a

substantial loss of sales.

        211.     Defendants and Generic Competitors specifically intended that the reverse-

payment agreements would maintain Defendants’ monopoly power in the relevant market, and

injure Plaintiff and the Class thereby.

        212.     Defendants and Generic Competitors knowingly and intentionally conspired to

maintain, enhance, and extend Defendants’ monopoly power in the relevant market.




00592570;V1                                                                           61
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 62 of 71




       213.     Defendants and Generic Competitors each committed at least one overt act in

furtherance of the conspiracy.

       214.     As a direct, proximate, foreseeable, and intended result of Defendants’

monopolistic scheme and concerted monopolistic conduct, as alleged herein, Defendants

unlawfully maintained, enhanced, and extended its monopoly power and Plaintiff and the Class

were harmed and suffered overcharge damages as a result, as alleged herein. Specifically,

without a reverse-payment, Generic Competitors would have launched their generic versions of

Bystolic upon receiving final FDA approval, or via a lawful, separate, and independent

settlement agreement whereby reasonable parties in the position of Generic Competitors would

have agreed upon earlier entry dates untainted by delay associated with the unlawful side-deals

and reverse-payments.

       215.     All of Forest’s corporate successors adopted Defendants’ monopolistic scheme

and took actions in furtherance thereof.

       216.     By engaging in the foregoing conduct, Defendants intentionally, willfully, and

wrongfully monopolized the relevant market in violation of the following state laws:

           a. Ariz. Rev. Stat. Ann. §§ 44-1403, et seq., with respect to purchases of Bystolic in
              Arizona by Class members and/or purchases by Arizona residents.

           b. Cal. Bus. & Prof. Code §§ 16720, et seq., with respect to purchases of Bystolic in
              California by Class members and/or purchases by California residents.

           c. Conn. Gen. Stat. §§ 35-27, et seq., with respect to purchases of Bystolic in
              Connecticut by Class members and/or purchases by Connecticut residents.

           d. D.C. Code §§ 28-4503, et seq., with respect to purchases of Bystolic in the
              District of Columbia by Class members and/or purchases by D.C. residents.

           e. Haw. Rev. Stat. §§ 480-9, et seq., with respect to purchases of Bystolic in Hawaii
              by Class members and/or purchases by Hawaii residents.

           f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Bystolic in Illinois
              by Class members and/or purchases by Illinois residents.


00592570;V1                                                                             62
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 63 of 71




          g. Iowa Code §§ 553.5 et seq., with respect to purchases of Bystolic in Iowa by
             Class members and/or purchases by Iowa residents.

          h. Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of Bystolic in Kansas
             by Class members and/or purchases by Kansas residents.

          i. Me. Stat. tit. 10, § 1102, et seq., with respect to purchases of Bystolic in Maine by
             Class members and/or purchases by Maine residents.

          j. Md. Code, Com Law, Section 11-204, et seq. with respect to purchases of
             Bystolic in Maryland by Class members and/or purchases by Maryland residents.

          k. Mich. Comp. Laws §§ 445.773, et seq., with respect to purchases of Bystolic in
             Michigan by Class members and/or purchases by Michigan residents.

          l. Minn. Stat. §§ 325D.52, et seq., with respect to purchases of Bystolic in
             Minnesota by Class members and/or purchases by Minnesota residents.

          m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Bystolic in
             Mississippi by Class members and/or purchases by Mississippi residents.

          n. Neb. Rev. Stat. §§ 59-802, et seq., with respect to purchases of Bystolic in
             Nebraska by Class members and/or purchases by Nebraska residents.

          o. N.H. Rev. Stat. Ann. §§ 356:3, et. seq., with respect to purchases of Bystolic in
             New Hampshire by Class members and/or purchases by New Hampshire
             residents.

          p. Nev. Rev. Stat. §§ 598A.060, et seq., with respect to purchases of Bystolic in
             Nevada by Class members and/or purchases by Nevada residents.

          q. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Bystolic in New
             Mexico by Class members and/or purchases by New Mexico residents.

          r. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of Bystolic in New
             York by Class members and/or purchases by New York residents.

          s. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Bystolic in North
             Carolina by Class members and/or purchases by North Carolina residents.

          t. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Bystolic in
             North Dakota by Class members and/or purchases by North Dakota residents.

          u. Or. Rev. Stat. §§ 646.730, et seq., with respect to purchases of Bystolic in Oregon
             by Class members and/or purchases by Oregon residents.

          v. P.R. Laws Ann. tit. 10, §§ 260, et seq., with respect to purchases of Bystolic in
             Puerto Rico by Class members and/or purchases by Puerto Rico residents.



00592570;V1                                                                            63
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 64 of 71




           w. R.I. Gen. Laws §§ 6-36-7 et seq., with respect to purchases of Bystolic in Rhode
              Island by Class members and/or purchases by Rhode Island residents.

           x. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Bystolic in
              South Dakota by Class members and/or purchases by South Dakota residents.

           y. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Bystolic in
              Tennessee by Class members and/or purchases by Tennessee residents.

           z. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases of Bystolic in
              Utah by Class members and/or purchases by Utah residents.

           aa. W. Va. Code §§ 47-18-4, et seq., with respect to purchases of Bystolic in West
               Virginia by Class members and/or purchases by West Virginia residents.

           bb. Wis. Stat. § 133.03, et seq., with respect to purchases of Bystolic in Wisconsin by
               Class members and/or purchases by Wisconsin residents.

       217.     Plaintiff and Class members have been injured in their business or property by

reason of Defendants’ violations of the laws set forth above, in that Plaintiff and Class members

were: (i) denied the opportunity to purchase lower-priced generic Bystolic; and (ii) paid higher

prices for Bystolic than they would have paid but for Defendants’ unlawful conduct. These

injuries are of the type that the above laws were designed to prevent and flow from that which

makes Defendants’ conduct unlawful.

       218.     Plaintiff and Class members accordingly seek damages and multiple damages as

permitted by law.

                               THIRD CLAIM FOR RELIEF
                Unfair Methods of Competition, and Unfair and Deceptive Acts
                       In Violation of State Consumer Protection Laws

       219.     Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       220.     Defendants engaged in unfair methods of competition and unfair, unconscionable,

and/or deceptive acts or practices to wrongfully perpetuate their concerted conduct to restrain

trade in the relevant market.




00592570;V1                                                                                  64
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 65 of 71




       221.     As a direct and proximate result of Defendants’ unfair, unconscionable, and/or

deceptive conduct, Plaintiff and Class members were: (i) denied the opportunity to purchase

lower-priced generic Bystolic; and (ii) paid higher prices for Bystolic than they would have paid

but for Defendants’ unlawful conduct.

       222.     The gravity of harm from Defendants’ wrongful conduct significantly outweighs

any conceivable utility from that conduct. Plaintiff and Class members could not reasonably

have avoided injury from Defendants’ wrongful conduct.

       223.     There was and is a gross disparity between the price that Plaintiff and the Class

members paid for Bystolic and the value they received. Much more affordable generic Bystolic

would have been and would be available, and prices for Bystolic would have been and would be

far lower, but for Defendants’ unfair, unconscionable, and deceptive conduct.

       224.     As a direct and proximate result of Defendants’ anticompetitive, unfair,

unconscionable, and/or deceptive conduct, Plaintiff and Class members were denied the

opportunity to purchase generic Bystolic and forced to pay higher prices for Bystolic.

       225.     By engaging in such conduct, Defendants violated the following consumer

protection laws:

                a. Ariz. Rev. Stat. Ann. §§ 44-1521, et seq., with respect to purchases of
                   Bystolic in Arizona by Class members and/or purchases by Arizona residents.

                b. Ark. Code Ann. §§ 4-88-101, et seq., with respect to purchases of Bystolic in
                   Arkansas by Class members and/or purchases by Arkansas residents.

                c. Cal. Bus. & Prof Code §§ 17200, et seq., with respect to purchases of Bystolic
                   in California by Class members and/or purchases by California residents.

                d. Conn. Gen. Stat. §§ 42-110b, et seq., with respect to purchases of Bystolic in
                   California by Class members and/or purchases by Connecticut residents.

                e. D.C. Code §§ 28-3901, et seq., with respect to purchases of Bystolic in D.C.
                   by Class members and/or purchases by D.C. residents.



00592570;V1                                                                              65
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 66 of 71




                f. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Bystolic in Florida
                   by Class members and/or purchases by Florida residents.

                g. Haw. Rev. Stat. §§ 481-1, et seq., with respect to purchases of Bystolic in
                   Hawaii by Class members and/or purchases by Hawaii residents.

                h. Idaho Code §§ 48-601, et seq., with respect to purchases of Bystolic in Idaho
                   by Class members and/or purchases by Idaho residents.

                i. 815 Ill. Comp. Stat. 505/1, et seq., with respect to purchases of Bystolic in
                   Illinois by Class members and/or purchases by Illinois residents.

                j. Kan. Stat. Ann. §§ 50-623, et seq., with respect to purchases of Bystolic in
                   Kansas by Class members and/or purchases by Kansas residents.

                k. Me. Stat. tit. 5, §§ 207, et seq., with respect to purchases of Bystolic in Maine
                   by Class members and/or purchases by Maine residents.

                l. Mass. Gen. Laws ch. 93A, §§ 1 et seq., with respect to purchases of Bystolic
                   in Massachusetts by Class members and/or purchases by Massachusetts
                   residents.

                m. Mich. Comp. Laws §§ 445.901, et seq., with respect to purchases of Bystolic
                   in Michigan by Class members and/or purchases by Michigan residents.

                n. Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to
                   purchases of Bystolic in Minnesota by Class members and/or purchases by
                   Minnesota residents.

                o. Mo. Rev. Stat. §§ 407.010, et seq., with respect to purchases of Bystolic in
                   Missouri by Class members and/or purchases by Missouri residents.

                p. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases of Bystolic in
                   Nebraska by Class members and/or purchases by Nebraska residents.

                q. Nev. Rev. Stat. Ann. §§ 598.0903, et seq., with respect to purchases of
                   Bystolic in Nevada by Class members and/or purchases by Nevada residents.

                r. N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., with respect to purchases of Bystolic
                   in New Hampshire by Class members and/or purchases by New Hampshire
                   residents.

                s. N.M. Stat. Ann. §§ 57-12-1, et seq., with respect to purchases of Bystolic in
                   New Mexico by Class members and/or purchases by New Mexico residents.

                t. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases of Bystolic in
                   New York by Class members and/or purchases by New York residents.




00592570;V1                                                                              66
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 67 of 71




                u. N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases of Bystolic in
                   North Carolina by Class members and/or purchases by North Carolina
                   residents.

                v. Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases of Bystolic in
                   Oregon by Class members and/or purchases by Oregon residents.

                w. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases of Bystolic in
                   Rhode Island by Class members and/or purchases by Rhode Island residents.

                x. S.D. Codified Laws §§ 37-24-6, et seq., with respect to purchases of Bystolic
                   in South Dakota by Class members and/or purchases by South Dakota
                   residents.

                y. Tenn. Code Ann. §§ 47-18-101, et seq., with respect to purchases of Bystolic
                   in Tennessee by Class members and/or purchases by Tennessee residents.

                z. Utah Code Ann. §§ 13-11-1, et seq., with respect to purchases of Bystolic in
                   Utah by Class members and/or purchases by Utah residents.

                aa. Vt. Stat Ann. tit. 9, § 2453, et seq., with respect to purchases of Bystolic in
                    Vermont by Class members and/or purchases by Vermont residents.

                bb. W. Va. Code §§ 46A-6-101, et seq., with respect to purchases of Bystolic in
                    West Virginia by Class members and/or purchases by West Virginia residents.

                cc. Wis. Stat. § 100.20, et seq., with respect to purchases of Bystolic in Wisconsin
                    by Class members and/or purchases by Wisconsin residents.

       226.     Plaintiff and Class members have been injured in their business and property by

reason of Defendants’ anticompetitive, unfair, unconscionable, and/or deceptive conduct. Their

injury consists of paying higher prices for Bystolic than they would have paid in the absence of

these violations. This injury is of the type the state consumer protection statutes were designed

to prevent and directly results from Defendants’ unlawful conduct.

       227.     On behalf of itself and the Class, Plaintiff seeks all appropriate relief provided for

under the foregoing statutes.

                                FOURTH CLAIM FOR RELIEF
                                    Unjust Enrichment

       228.     Plaintiff incorporates the above paragraphs by reference.



00592570;V1                                                                                67
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 68 of 71




       229.     To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

       230.     Defendants have reaped and retained substantially higher profits due to their

unlawful scheme.

       231.     Plaintiff and Class members have conferred and continue to confer an economic

benefit upon Defendants in the form of profits resulting from the unlawful overcharges from

Bystolic sales described herein, to the economic detriment of Plaintiff and Class members.

       232.     Defendants’ financial gain from their unlawful conduct is traceable to

overpayments for Bystolic by Plaintiff and Class members.

       233.     Plaintiff and Class members have no adequate remedy at law.

       234.     It would be futile for Plaintiff and Class members to seek to exhaust any remedy

against the immediate intermediary in the chain of distribution from which they indirectly

purchased Bystolic, as those intermediaries are not liable and would not compensate Plaintiff and

Class members for Defendants’ unlawful conduct.

       235.     Defendants have benefited from their unlawful acts and it would be inequitable

for Defendants to be permitted to retain any of the ill-gotten gains resulting from the

overpayments made by Plaintiff and the Class members for Bystolic sold by Defendants during

the Class Period.

       236.     The financial benefits Defendants derived from overcharging Plaintiff and Class

members for Bystolic is a direct and proximate result of Defendants’ unlawful practices

described herein.




00592570;V1                                                                              68
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 69 of 71




       237.     The financial benefits Defendants derived are ill-gotten gains that rightfully

belong to Plaintiff and Class members, who paid and continue to pay artificially inflated prices

that inured to Defendants’ benefit.

       238.     It would be inequitable under unjust enrichment principles under the laws of each

state in the United States as well as the District of Columbia, except for Indiana and Ohio, for

Defendants to be permitted to retain any of the overcharges that Plaintiff and members of the

Class paid for Bystolic that were derived from Defendants’ unlawful practices described herein.

       239.     Defendants are aware of and appreciate the benefits that Plaintiff and Class

members have bestowed upon them.

       240.     Defendants should be compelled to disgorge all unlawful or inequitable proceeds

they received in a common fund for the benefit of Plaintiff and Class members.

       241.     Plaintiff and Class members are entitled to the amount of Defendants’ ill-gotten

gains resulting from their unlawful, unjust, and inequitable conduct, and to the establishment of a

constructive trust consisting of such amount, from which Plaintiff and Class members may make

claims on a pro rata basis.

                             FIFTH CLAIM FOR RELIEF
Declaratory and Injunctive Relief Under Sections 1 and 2 of the Sherman Act and Section
                      16 of the Clayton Act (15 U.S.C. §§ 1-2, 26)

       242.     Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       243.     Plaintiff seeks declaratory and injunctive relief under the federal antitrust laws.

       244.     Plaintiff’s allegations described herein constitute violations of Sections 1 and 2 of

the Sherman Act.

       245.     Defendants effectuated a concerted scheme to unreasonably restrain trade and

monopolize a market.




00592570;V1                                                                                  69
               Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 70 of 71




        246.     There is and was no legitimate, non-pretextual, procompetitive business

justification for Defendants’ conduct that outweighs its harmful effect.

        247.     As a direct and proximate result of Defendants’ anticompetitive scheme, as

alleged herein, Plaintiff and the Class were harmed as aforesaid.

        248.     The goal, purpose and/or effect of the scheme was to prevent and/or delay

competition to continue charging supracompetitive prices for Bystolic without a substantial loss

of sales.

        249.     Plaintiff and the Class have been injured in their business or property by reason of

Defendants’ antitrust violations alleged in this Count. Their injury consists of paying higher

prices for Bystolic than they would have paid in the absence of those violations. These injuries

will continue unless halted.

        250.     Plaintiff and the Class, pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. § 2201(a),

hereby seek a declaratory judgment that Defendants’ conduct constitutes a violation of §§ 1 and

2 of the Sherman Act.

        251.     Plaintiff and the Class further seek equitable and injunctive relief pursuant to § 16

of the Clayton Act, 15 U.S.C. § 26, and other applicable law, to correct the anticompetitive

effects caused by Defendants’ unlawful conduct in the market for Bystolic.

                                      PRAYER FOR RELIEF

        252.     WHEREFORE, Plaintiff, on behalf of itself and the proposed Class, prays for

judgment against all Defendants, jointly and severally, as follows:

        a.       Determine that this action may be maintained as a class action pursuant to Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure and direct that reasonable notice

of this action, as provided by Rule 23(c)(2), be given to the Class, and appoint the Plaintiff as the

named representative of the Class;


00592570;V1                                                                                70
              Case 1:20-cv-06769 Document 1 Filed 08/21/20 Page 71 of 71




       b.       Grant injunctive relief that restores Defendants’ incentives to compete in the

relevant market;

       c.       Enter joint and several judgments against each of the Defendants and in favor of

Plaintiff and the proposed Class;

       d.       Award Plaintiff and the Class damages (i.e., three times overcharges) in an

amount to be determined at trial, plus interest in accordance with law;

       e.       Grant Plaintiff and the Class equitable relief in the nature of disgorgement,

restitution, and the creation of a constructive trust to remedy Defendants’ unjust enrichment;

       f.       Award Plaintiff and the Class their costs of suit, including reasonable attorneys’

fees, as provided by law; and

       g.       Award such further and additional relief as the case may require and the Court

may deem just and proper under the circumstances.

                                        JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

himslef and the proposed Class, demands a trial by jury on all issues so triable.

DATED: August 21, 2020                        Respectfully submitted,

                                              By: /s/   Stanley D. Bernstein
                                              Stanley D. Bernstein
                                              Stephanie M. Beige
                                              Lisa Sriken
                                              BERNSTEIN LIEBHARD LLP
                                              10 East 40th Street
                                              New York, NY 10016
                                              Tel.: (212) 779-1414
                                              Fax: (212) 779-3218
                                              bernstein@bernlieb.com
                                              beige@bernlieb.com
                                              lsriken@bernlieb.com

                                              Counsel for Plaintiff John Wilder


00592570;V1                                                                             71
